Exhibit 10.80

STANDARD FORM OFFICE LEASE

BETWEEN

AEROJET-GENERAL CORPORATION,

an Ohio corporation

as “LANDLORD”

AND

HEALTH NET FEDERAL SERVICES, LLC

a Delaware limited liability company

as “TENANT”

JULY 13, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

  

PREMISES

   1

2.

  

TERM AND POSSESSION

   2

3.

  

RENT

   2

4.

  

INTENTIONALLY OMITTED

   3

5.

  

USE

   3

6.

  

UTILITY INSTALLATIONS ALTERATIONS AND ADDITIONS

   7

7.

  

REPAIRS AND MAINTENANCE

   9

8.

  

LIENS

   11

9.

  

UTILITIES AND SERVICES

   11

10.

  

ASSIGNMENT AND SUBLETTING

   13

11.

  

DEFENSE AND INDEMNITY, WAIVERS, AND LIMITATIONS

   15

12.

  

INSURANCE

   17

13.

  

TAXES ON TENANT’S PROPERTY

   20

14.

  

DAMAGE OR DESTRUCTION

   20

15.

  

CONDEMNATION

   22

16.

  

DEFAULT

   23

17.

  

REMEDIES FOR TENANT’S DEFAULT

   25

18.

  

SURRENDER OF PREMISES

   27

19.

  

ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS

   27

20.

  

INTENTIONALLY OMITTED

   28

21.

  

SUBORDINATION, ATTORNMENT

   28

22.

  

BROKER

   28

23.

  

HOLDING OVER

   29

24.

  

RULES AND REGULATIONS

   29

25.

  

OTHER RIGHTS RESERVED BY LANDLORD

   30

26.

  

NOTICES

   30

27.

  

OTHER TENANCIES

   31

28.

  

RENEWAL OPTION

   31

29.

  

GENERAL PROVISIONS

   33

 

i



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A

   Base Rent Schedule

Exhibit B

   Legal Description of the Land

Exhibit C

   Parking

Exhibit D

   Site Plan

Exhibit E

   Description of the Premises - Space Plan

Exhibit F

   Environmental Disclosures

Exhibit G

   Rules and Regulations

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

ADA    8 Additional Rent    2 Adjustment Date    a Alterations    7 Applicable
Requirements    5 Base Rent    a Building    a Building Structure    10 Building
Systems    10 Business Hours    b Cabling    7 Casualty    20 Commencement Date
   c Common Areas    a Condemnation    22 Condemned    22 Excess Payment    15
Excess Rent    14 Exercise Date    31 Expiration Date    c Facility    b FMRV   
31 Government Contract    31 Hazardous Materials    5 HVAC    12 Land    b
Landlord    1, 17 Landlord Parties    16 Landlord’s Address    a Landlord’s
Broker    a Late Charge    2 Lease    1 Lease Date    b Liability Claim    7
Parking Facilities    b Partner    17 Permitted Use    b Premises    b Project
   c Renewal Notice    31 Renewal Option    31 Renewal Term    31 Rent    2
Rentable Area    a

 

iii



--------------------------------------------------------------------------------

Rules and Regulations    29 Security Deposit    c Space    14 Tenant    1 Tenant
Affiliate    13 Tenant Improvements    1 Tenant Parties    16 Tenant’s Broker   
a Tenant’s Notice Address    a Tenant’s Property    20 Term    c Transfer Date
   13 Transfer Notice    13 Utility Installation    7 Worth at the time of the
award    26

 

iv



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION.

 

Addresses:

      “Tenant’s Notice Address” is    Health Net Federal Services, LLC    Post
Office Box 2470    Rancho Cordova, CA 95741-2470    Attn: Director of Real
Estate    Phone: (916) 935-1317    Fax: (916) 935-4406    “Landlord’s Notice
Address” is:    Aerojet-General Corporation    c/o GenCorp Realty Investments,
LLC    620 Coolidge Drive, Suite 100    Folsom, CA 95630    Attn: Bill Arrol,
Manager, Financial Operations    Phone: (916) 351-8543    Fax: (916) 351-8669   
with a copy to:    Aerojet-General Corporation    P.O. Box 13222, Dept. 0106   
Sacramento, CA 95813-6000    Attn: Brian E. Sweeney, General Counsel    Phone:
(916) 351-8588    Fax: (916) 351-8610 Common Areas:    “Common Areas” shall mean
and refer to commonly usable lobbies, common corridors and hallways, restrooms,
stairways, elevators and other generally understood public or common areas
within the Building and the Project.    “Rentable Area” of the Premises is
229,189 square feet. Base Rent:    “Base Rent” initially shall mean $1.63 per
square foot of Rentable Area per month for the Premises, which equates to
$373,578.07 per month, which rate shall be adjusted as set forth in Exhibit A
attached hereto. An “Adjustment Date” is a date on which Base Rent shall be
adjusted as provided in Exhibit A. Brokers:    “Landlord’s Broker” is N/A.   
“Tenant’s Broker” is CB Richard Ellis (Amy E. DeAngelis).

 

a



--------------------------------------------------------------------------------

Building:    The “Building” shall mean collectively the structures located on
the Land (hereinafter defined) and commonly known as Buildings 2006, 2015A,
2015B, 2019 and 2025 Aerojet Road, Rancho Cordova, California. Business Hours:
   “Business Hours” shall be the hours of 6:00 a.m. to 6:00 p.m., Monday through
Friday, and 8:00 a.m. to 1:00 p.m. on Saturdays, including Martin Luther King
Day, President’s Day, Veterans Day and excepting all other national holidays.
Subject to the terms of this Lease, Tenant shall have access to the Building,
Premises and Parking Facilities twenty-four (24) hours per day, seven (7) days
per week and three hundred sixty five (365) days per year. Tenant may operate in
the Premises during any hours and days (including 24-hour operation), at
Tenant’s sole discretion. Facility:    The “Facility” shall mean the Aerojet
Sacramento Facility which includes approximately 12,200 acres of land in the
Sacramento metropolitan area adjacent to U.S. Highway 50 between Rancho Cordova
and Folsom, California. Guarantor:    N/A . Land:    The “Land” is located in
Sacramento County, California, and is more fully depicted on Exhibit B. Lease
Date:    The “Lease Date” is July 13, 2009. Parking:    On the terms and
conditions set forth in Exhibit C attached hereto, through the Term, and any
Renewal Term, Tenant shall have the right to use, on a non-exclusive basis, five
(5) parking spaces for each 1,000 square feet of Rentable Area in the Premises,
in designated areas of the “Parking Facilities,” which means the parking areas
usable by the tenants of the Building as designated by Landlord from time to
time and initially shown on Exhibit D attached hereto. Permitted Use:   
“Permitted Use” shall mean corporate, executive and general office use, except
that those portions of the Premises located in the building commonly known as
2006 Aerojet Road shall be used to house certain of Tenant’s computer and
related equipment. Premises:    The “Premises” shall mean those portions of the
Building more fully described in Exhibit E attached hereto. The Premises shall
include the Tenant Improvements (hereinafter defined), if any, to be constructed
pursuant to this Lease, and any existing tenant improvements.

 

b



--------------------------------------------------------------------------------

Project:    “Project” means the Land, Building and Parking Facilities combined.
Security Deposit:    The “Security Deposit” is $ N/A . Term:    The
“Commencement Date” shall mean August 1, 2009.    The “Term” shall commence on
the Commencement Date. The Term shall be eighteen (18) full calendar months
plus, if the Commencement Date is other than the first day of a calendar month,
the partial month between the Commencement Date and the end of the calendar
month during which the Commencement Date occurs. Unless sooner terminated as
provided in this Lease, the Term shall expire at midnight on the last day of the
Term (the “Expiration Date”)

 

c



--------------------------------------------------------------------------------

AEROJET SACRAMENTO OPERATIONS

STANDARD FORM OFFICE LEASE

This Standard Form Office Lease (“Lease”) is made and entered into by and
between AEROJET-GENERAL CORPORATION, an Ohio corporation (“Landlord”), and
HEALTH NET FEDERAL SERVICES, LLC, a Delaware limited liability company
(“Tenant”), on the terms, covenants and conditions set forth below, and is dated
as of the Lease Date. The foregoing Basic Lease Information is incorporated into
and made a part of this Lease, but in the event of any conflict between the
Basic Lease Information and provisions actually stated in this Lease, the latter
shall control.

Although the Term shall not have commenced, this Lease shall be effective and
binding as of the Lease Date. Landlord hereby leases the Premises to Tenant and
Tenant hereby leases the Premises from Landlord upon the terms and conditions
contained herein.

 

1. PREMISES.

1.1 Premises. The Premises shall be as provided in the Basic Lease Information.

1.2 Tenant Improvements. Within ninety (90) days following the Commencement
Date, Landlord shall, at Landlord’s cost and expense, complete or cause to be
completed, the following improvement work within the Premises and Common Areas
serving the Premises (the “Tenant Improvements”):

1.2.1 Overlay new roofing on portions of Buildings 2006 and 2019, as necessary
to make the roofs on those Buildings water tight;

1.2.2 Upgrade variable air volume boxes in those portions of the Premises
located in Building 2015B to add additional thermostats and zones in order to
ensure that Building 2015B has sufficient HVAC required for Tenant’s comfortable
use and occupancy of the Premises;

1.2.3 Repave and restripe portions of the Parking Facilities located south of
Building 2025;

1.2.4 Improve lighting in portions of the Parking Facilities located south of
Building 2019 and 2025 such that the minimum lighting at ground level is one
(1) footcandle; and

1.2.5 Install automatic door openers, two (2) each, in Building 2019, Building
2025 and Building 2015.

Landlord shall complete the Tenant Improvements in accordance with all
applicable covenants, restrictions, laws, statutes, ordinances, and governmental
rules and regulations (including, but not limited to, the Americans with
Disabilities Act of 1990), and requirements of any board of fire underwriters or
similar body, in effect and as interpreted as of the Commencement Date
(collectively, and as all of the same may be amended and supplemented from time
to time, “Laws”).

 

1



--------------------------------------------------------------------------------

2. TERM AND POSSESSION.

2.1 Commencement. The Term of the Lease shall commence upon the Commencement
Date as defined in the Basic Lease Information.

2.2 Acceptance of the Premises. Pursuant to that certain Office Building Lease
dated July 13, 1995, between Landlord and Tenant (as amended, the “Existing
Lease”), Tenant is currently in possession of the Premises. The Existing Lease
is set to expire on July 31, 2009. Tenant, by remaining in possession of the
Premises on the Commencement Date, subject to Landlord’s completion of the
Tenant Improvements pursuant to Section 1.2 above and Landlord’s repair and
maintenance obligations under this Lease, accepts the Premises in their present
“as-is” condition and acknowledges that the Premises are in good and
satisfactory condition and are otherwise suitable for the Permitted Use and
Tenant’s intended operations in the Premises. No promise of Landlord to alter,
remodel, repair or improve the Premises, the Building, or any portion of the
Project, and no representation, express or implied, respecting any matter or
thing related to the Premises, Building, Project or this Lease (including the
condition of the Building or Premises) have been made to Tenant by Landlord, its
agents or employees, other than as set forth in this Lease.

 

3. RENT.

3.1 Base Rent. Tenant agrees to pay Landlord Base Rent for the Premises, without
prior notice, demand, deduction or offset (except as otherwise provided in this
Lease or under applicable law), as adjusted from time to time pursuant to the
Base Rent Schedule set forth in Exhibit A. Base Rent shall be payable in advance
on or before the first day of each month throughout the Term of this Lease. Base
Rent for any period during the Term which is for less than one month shall be a
prorated portion of the monthly installment based upon a 30-day month.

3.2 Late Charge; Interest. Rent not paid when due shall be subject to a “Late
Charge” equal to ten percent (10%) of the overdue amount, and the overdue amount
shall bear interest at the lesser of 10% per annum or the highest rate legally
permitted. Tenant acknowledges that late payment of Rent will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which is
extremely difficult and impracticable to ascertain at this time. Accordingly,
the parties agree that the Late Charge and interest provisions represent a
reasonable estimate of the loss and expense to be suffered by Landlord by reason
of Tenant’s late payment. Notwithstanding the foregoing, Tenant shall be
entitled to notice and the expiration of a 10 day period following receipt of
Landlord’s written notice prior to the imposition of any Late Charge under this
Section 3.2.

3.3 Additional Rent; Rent. All monies other than Base Rent required to be paid
by Tenant to Landlord hereunder, including, but not limited to, interest and
Late Charges, and any monies spent by Landlord to perform obligations of Tenant,
shall be considered additional rent (“Additional Rent”). The term “Rent” as used
in this Lease shall mean Base Rent and Additional Rent. Landlord agrees to
accept payment of rent via electronic funds transfer from Tenant, pursuant to
wiring instructions provided by Landlord to Tenant upon Tenant’s request.

 

2



--------------------------------------------------------------------------------

3.4 Savings Provision. If the amount of any Rent or any other payments due under
this Lease violates the terms of any usury laws or other governmental
restrictions on such Rent or payment, then the Rent or payment due during the
period of such restrictions shall be the maximum amount allowable under those
restrictions.

3.5 Security Deposit. Intentionally Omitted.

 

4. INTENTIONALLY OMITTED.

 

5. USE.

5.1 Permitted Use. Tenant shall use the Premises for the Permitted Use, and
shall not use the Premises for any other purposes.

5.2 Common Areas. So long as Tenant is occupying the Premises, Tenant shall have
the nonexclusive right to use, in common with other parties occupying the
Building, the Common Areas of the Building, subject to the terms of this Lease
and such reasonable and non-discriminatory Rules and Regulations as Landlord may
from time to time prescribe in writing to Tenant. Subject to the provisions of
paragraph 2 of Exhibit C attached hereto and incorporated herein by this
reference, Landlord reserves the right, without notice or liability to Tenant,
and without the same constituting an actual or constructive eviction, to alter
or modify the Common Areas from time to time, including the location and
configuration thereof, and the amenities and facilities which Landlord may
determine to provide from time to time, so long as (i) Tenant’s access to the
Premises is not materially and negatively impacted in any direct way, and
(ii) Tenant retains the right to use the number of parking spaces allocated to
Tenant as set forth in the Basic Lease Information.

5.3 Parking. Tenant’s permitted parking shall be on the terms and conditions set
forth in (i) the Basic Lease Information, (ii) Exhibit C attached hereto, and
(iii) such reasonable and non-discriminatory Rules and Regulations as Landlord
may from time to time prescribe in writing to Tenant.

5.4 Security Measures.

5.4.1 Security–Project. Tenant acknowledges that: (a) the Base Rent does not
include the cost of any security measures for any portion of the Building,
(b) Landlord has no obligation to provide any such security measures,
(c) Landlord has made no representation regarding the safety or security of the
Building, and (d) Tenant will be solely responsible for providing any security
it deems necessary to protect itself, its property, and its invitees in, on, or
about the Project, Building, or the Premises. If Landlord provides any security
measures at any time, Landlord will not be obligated to continue providing
security for any time, Landlord may discontinue such service without notice and
liability to Tenant, and Landlord will not be obligated to provide such measures
with any particular standard of care. Tenant assumes all responsibility for the
Tenant’s security, safety, property, and invitees.

5.4.2 Security-Aerojet Facility/Complex. Landlord provides a package of security
features for the Facility, including without limitation, a security fence,
twenty-four (24) hour security guard, and security identification cards.
Notwithstanding the foregoing in Section 5.4.1, Tenant shall comply with all
reasonable security measures, rules, and regulations

 

3



--------------------------------------------------------------------------------

implemented by Landlord from time to time, including, without limitation, those
required by the Department of Defense, the Department of Homeland Security,
NASA, and other governmental agencies having jurisdiction over the Facility
(collectively, the “Governmental Agencies”). Tenant specifically acknowledges
that, pursuant to procedures mutually agreeable to Landlord and Tenant, and
until the security fence is moved and the Project is separated from the balance
of the Facility, Tenant will comply with security measures required by the
Department of Defense, including random vehicles searches and the implementation
of an access badge system (in addition to Tenant’s own access badge system).
Tenant shall cause Tenant Parties and all other persons entering the Facility at
the request or invitation of any of the Tenant Parties to cooperate with
Landlord’s security personnel.

Landlord will continue to work with Tenant, and the other tenants on the
Facility to create a workable solution to security issues, access issues, etc.,
so that Tenant’s access is reasonable and so that security measures do not
present an undue burden for the operation of Tenant’s business. Notwithstanding
the foregoing provisions of this Section 5.4.2, if after the Commencement Date
any new or revised security measures are required by any Governmental Agency,
and Tenant believes that any such implemented new or revised security measures
materially interfere with Tenant’s ability to conduct its business operations at
the Premises, Tenant shall promptly provide Landlord with a detailed written
description of the alleged interference and any proposed solutions for resolving
same. Following receipt of such notice, Landlord shall immediately commence a
cure to such interference and thereafter shall diligently prosecute such cure to
completion. If such interference is not cured within ninety (90) days following
Landlord’s receipt of written notice of same, Base Rent shall thereafter abate
by Five Thousand Dollars ($5,000) per day until the interference is cured.

5.5 Limitations. Tenant shall not permit any odors, smoke, dust, gas,
substances, noise or vibrations to emanate from the Premises or from any portion
of the Common Areas as a result of use thereof by Tenant or any subtenant or
invitee, nor take any action which would constitute a nuisance or would disturb,
obstruct or endanger any other tenants or occupants of the Building or
elsewhere, or interfere with their use of their respective premises or Common
Areas. Storage outside the Premises of materials, vehicles or any other items is
prohibited. Tenant shall not use or allow the Premises to be used for any
immoral, improper or unlawful purpose, nor shall Tenant cause or maintain or
permit any nuisance in, on or about the Premises. Tenant shall not use the
Premises in any manner that will constitute waste, nuisance, or unreasonable
annoyance (which includes excessive noise and/or vibration) to owners or
occupants of adjacent properties or to other tenants of the Building. Tenant
shall not allow any sale by auction upon the Premises, or place any loads upon
the floors, walls or ceilings exceeding fifty (50) pounds per square foot dead
load, twenty (20) pounds per square foot for partitions and five (5) pounds per
square foot for ductwork and piping, or place any harmful substances in the
drainage system of the Building. No Tenant waste, materials or refuse shall be
dumped upon or permitted to remain outside the Premises. Landlord shall not be
responsible to Tenant for the non-compliance by any other tenant or occupant of
the Building with any of the above-referenced rules or any other terms or
provisions of such tenant’s or occupant’s lease or other contract; provided,
however, in the event any non-compliance by any other tenant or occupant
unreasonably and materially interferes with Tenant’s use of its Premises,
Landlord shall use its reasonable efforts to cause such other tenants and/or
occupants to comply with such rules, lease or other contract. Tenant shall not
do or permit anything to be done in, on, under or about the Premises or bring

 

4



--------------------------------------------------------------------------------

into or keep anything in the Premises which will in any way increase the rate of
any insurance upon the Premises or Building or upon any contents therein or
cause a cancellation of said insurance or otherwise affect said insurance in any
manner, or violate the rules, orders, regulations and requirements of any
organization which sets out standards, requirements or recommendations commonly
referred to by major fire insurance underwriters.

5.6 Compliance with Applicable Requirements. Tenant shall at its sole cost and
expense strictly comply with all existing or future applicable municipal, state
and federal and other governmental statutes, rules, requirements, regulations,
laws and ordinances, including zoning ordinances and regulations, and covenants,
easements and restrictions of record governing and relating to the use,
occupancy or possession of the Premises, or to the use, storage, generation or
disposal of Hazardous Materials (defined below) (collectively, “Applicable
Requirements”). Notwithstanding the foregoing, Tenant shall not be liable for
compliance with any Laws mandating alterations to the Common Areas unless such
alterations are triggered by (i) Alterations or Utility Installations that are
inconsistent with the Permitted Use, or (ii) Tenant’s use of the Premises for a
use other than the Permitted Use. Subject to Tenant’s obligations pursuant to
the preceding sentence, Landlord shall protect, defend, indemnify and hold
harmless Tenant from all claims, costs (including attorneys’ and experts’ fees),
expenses and liabilities arising from any failure of the Common Areas to comply
with all Laws, including, without limitation, the Americans with Disabilities
Act. Landlord’s obligations under this Section 5.6 shall survive the expiration
or earlier termination of the Lease. Tenant shall at its sole cost and expense
obtain any and all licenses or permits necessary for Tenant’s use of the
Premises. Tenant shall indemnify, defend (by counsel reasonably acceptable to
Landlord), protect and hold Landlord harmless from and against any loss, cost,
expense, damage, attorneys’ fees or liability arising out of the failure of
Tenant to comply with this Section 5.6. Tenant’s obligations pursuant to the
foregoing indemnity shall survive the expiration or earlier termination of this
Lease.

5.7 Hazardous Materials. As used in this Lease, “Hazardous Materials” shall
include, but not be limited to, asbestos, asbestos products, polychlorinated
biphenyl (PCB), hazardous, toxic and radioactive materials and those substances
defined as “hazardous substances,” “hazardous materials,” “hazardous wastes,”
“toxic substances,” or other similar designations in any Applicable
Requirements, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. Sections 9601,
et seq. (“CERCLA”), the Resource Conservation and Recovery Act, as amended, 42
U.S.C. Sections 6901, et seq. (“RCRA”), the Toxic Substances Control Act, as
amended, 15 U.S.C. Sections 2601, et seq., the Clean Water Act, as amended,
33 U.S.C. Sections 1251, et seq., the Clean Air Act, as amended, 42 U.S.C.
Sections 7401, et seq., the Hazardous Substances Transportation Act, 49 U.S.C.
Sections 1471, et seq., the Safe Drinking Water Act, 42 U.S.C. Sections
300f-300j , the California Hazardous Substances Account Act, Health and Safety
Code Sections 25300, et seq., the California Hazardous Waste Control Law, Health
and Safety Code Sections 25100, et seq., the Porter-Cologne Water Quality
Control Act, Water Code Sections 13000, et seq., the Safe Drinking Water and
Toxic Enforcement Act, Health and Safety Code Sections 25249.5, et seq., and
Fish and Game Code Section 5650, or comparable statutes and ordinances and each
as from time to time amended, any regulations implementing any such statutes.
Tenant shall not cause, or allow any agent, employee, subtenant, contractor,
representative or invitee of Tenant to cause, any Hazardous Materials to be
handled, used,

 

5



--------------------------------------------------------------------------------

generated, stored, released or disposed of in, on, under or about the Premises
or the Building or surrounding land or environment in violation of any
Applicable Requirements. Tenant must obtain Landlord’s written consent prior to
the introduction of any Hazardous Materials onto the Building. Notwithstanding
the foregoing, Tenant may handle, store, use and dispose of products containing
small quantities of Hazardous Materials for “general office purposes” (such as
toner for copiers) to the extent customary and necessary for the Permitted Use
of the Premises; provided that Tenant shall always handle, store, use, and
dispose of any such Hazardous Materials in a safe and lawful manner and never
allow such Hazardous Materials to contaminate the Premises or Building, or
surrounding land or environment. Tenant shall immediately notify Landlord in
writing of any Hazardous Materials’ contamination of any portion of the Building
of which Tenant becomes aware. Landlord shall have the right at all reasonable
times and if Landlord determines in good faith that Tenant may not be in
compliance with this Section 5.7 to inspect the Premises, upon reasonable notice
to Tenant, and to conduct tests and investigations to determine whether Tenant
is in compliance with the foregoing provisions, the costs of all such
inspections, tests and investigations to be borne by Landlord, but, if Tenant or
any agent, employee, subtenant, contractor, representative or invitee of Tenant
introduced, released, disturbed, transported, stored, generated or used the
Hazardous Materials, then Tenant shall be responsible for the cost of the
inspection. Tenant shall indemnify, defend (by counsel reasonably acceptable to
Landlord), protect and hold Landlord harmless from and against any and all
claims, liabilities, losses, costs, loss of rents, liens, damages, injuries or
expenses (including attorneys’ and consultants’ fees and court costs), demands,
causes of action, or judgments directly or indirectly arising out of or related
to the use, generation, storage, release, or disposal of Hazardous Materials by
Tenant or any agent, employee, subtenant, contractor, representative or invitee
of Tenant in, on, under or about the Premises or the Building or surrounding
land or environment, which indemnity shall include, without limitation, damages
for personal or bodily injury, property damage, damage to the environment or
natural resources occurring on or off the Premises, losses attributable to
diminution in value or adverse effects on marketability, the cost of any
investigation, monitoring, government oversight, repair, removal, remediation,
restoration, abatement, and disposal, and the preparation of any closure or
other required plans, whether such action is required or necessary prior to or
following the expiration or earlier termination of this Lease. Neither the
consent by Landlord to the use, generation, storage, release or disposal of
Hazardous Materials nor the strict compliance by Tenant with all Applicable
Requirements pertaining to Hazardous Materials shall excuse Tenant from Tenant’s
obligation of indemnification pursuant to this Section 5.7. Tenant’s obligations
pursuant to the foregoing indemnity shall survive the expiration or earlier
termination of this Lease.

5.7.1 Landlord’s Environmental Representation. Landlord represents and warrants
to Tenant the following with respect to the Building:

5.7.1.1 The Land is subject to a Partial Consent Decree entered June 23, 1989
(and modifications thereto) in the consolidated actions Nos. CIVS-86-0063-EJG
and CIVS-86-0064-EJG in the United States District Court Eastern District of
California Civil Action captioned United States of America v. Aerojet-General
Corporation, et al. and People of the State of California v. Aerojet-General
Corporation, et al. (the “Partial Consent Decree”).

 

6



--------------------------------------------------------------------------------

5.7.1.2 As of the Lease Date, Landlord has no information indicating that the
Building ever had any industrial activity conducted on it or that there is any
soil contamination or groundwater contamination under the Building, except as
identified on Exhibit F attached hereto.

5.7.1.3 The Partial Consent Decree also requires Landlord to notify the
government before any possessory interest in any land at the Project is granted.
Landlord provided such notice on August 9, 1995 regarding the original lease of
Building number 2025.

5.7.2 Landlord’s Indemnification of Tenant. Landlord shall indemnify, defend,
protect and hold Tenant harmless from and against any and all claims,
liabilities, losses, costs, loss of rents, liens, damages, injuries or expenses
(including attorneys’ and consultants’ fees and court costs) (“Liability Claim”)
which any third person asserts against Tenant and is based solely on and arises
solely out of any Hazardous Materials contamination of the Premises and its
immediate surrounding area to the extent caused by Landlord, subject to each of
the following conditions:

5.7.2.1 Tenant promptly gives Landlord written notice of any Liability Claim and
delivers to Landlord a copy of each document or other writing which Tenant
receives in connection therewith;

5.7.2.2 Tenant, at its own expense, cooperates with Landlord in every reasonable
way in connection with the defense of each Liability Claim;

5.7.2.3 Landlord, at its option, may control the defense of each Liability
Claim, select lawyers to defend each Liability Claim, and compromise and settle
each Liability Claim; and

5.7.2.4 Tenant gives Landlord notice of the Liability Claim within one (1) year
after the expiration or earlier termination of this Lease.

Tenant’s obligations pursuant to the foregoing indemnity shall survive the
expiration or earlier termination of this Lease.

 

6. UTILITY INSTALLATIONS ALTERATIONS AND ADDITIONS.

6.1 Utility Installations. As used in this Lease the term “Utility Installation”
shall mean any carpeting, window coverings, power panels, electrical
distribution systems, security systems, Cabling, fire protection and detection
systems, lighting fixtures, space heaters, heating, air conditioning, plumbing
and interior partitions, in, on or about the Premises. The term “Cabling” shall
mean any of the following which are located in the Premises or which exclusively
serves the Premises: communications systems, including voice/data cabling,
telecommunications, computer cabling and wiring.

6.2 Alterations. Tenant shall not make or suffer to be made any Utility
Installations, structural or non-structural alterations, additions, or
improvements (collectively, “Alterations”) to or of the Premises, or any part
thereof, without first obtaining the written consent of Landlord, which may be
withheld in Landlord’s sole and absolute discretion with respect to structural
Alterations, but which shall not be unreasonably withheld or delayed with
respect to non-structural Alterations; provided, however, if the Alterations
would adversely affect the structure

 

7



--------------------------------------------------------------------------------

or safety of the Building or its electrical, plumbing, HVAC, mechanical or
safety systems, or if such Alterations would create an obligation on Landlord’s
part to make modifications to the Building, or fail to satisfy the requirements
of Section 6.3, Landlord may withhold its consent in its sole and absolute
discretion. In any event, Landlord may withhold its consent until fifteen
(15) days after Landlord receives drawings of the planned Alterations, in
electronic CAD format, or such other format as Landlord determines, in its
reasonable discretion. If Landlord fails to respond within such fifteen (15) day
period, the Alterations shall be deemed approved. Within 30 days after
completion of the Alterations, Tenant shall deliver as-built drawing in the same
format. Notwithstanding the foregoing, without the prior consent of Landlord,
but with the prior notice to Landlord, Tenant shall be entitled to make
Alterations within the Premises, provided that (i) the cost of construction of
such Alterations does not exceed $100,000 in the aggregate during each year of
the Term, and (ii) does not effect the plumbing, electrical, structural or
mechanical systems of the Building, and (iii) Tenant otherwise complies with the
provisions of this Section 6. All Alterations shall comply with all Applicable
Requirements, including the Americans With Disabilities Act (“ADA”). Any
Alterations, including wall covering, paneling, and built-in cabinet work, but
excepting movable furniture and trade fixtures, shall on the expiration of the
Term become a part of the realty and belong to Landlord, and shall be
surrendered with the Premises. If Landlord will require the removal of the
subject Alteration at the expiration or sooner termination of the Term, Landlord
shall, by written notice to Tenant given concurrently with Landlord’s consent to
said Alteration (or, if consent is not required, within five (5) days after
Landlord’s receipt of Tenant’s notice of said Alteration), notify Tenant that
Tenant shall be required to remove any or all of the subject Alteration at the
expiration or sooner termination of the Term and repair any damage to the
Premises and the Building resulting from such removal at Tenant’s cost. Tenant
shall submit detailed specifications, floor plans and necessary permits (if
applicable) to Landlord for review. In no event shall any Alterations affect the
structure of the Building or its exterior appearance. As a condition to its
consent, Landlord may request adequate assurance that all contractors who will
perform such work have in force workman’s compensation and such other employee
and public liability insurance as Landlord deems reasonably necessary, and where
the Alterations are material, Landlord may require Tenant or its contractors to
post adequate completion and performance bonds. In the event Landlord consents
to the making of any Alterations to the Premises by Tenant, the same shall be
made by Tenant at Tenant’s sole cost and expense, completed to the reasonable
satisfaction of Landlord, and the contractor or person selected by Tenant to
make the same must first be approved in writing by Landlord which approval shall
not be unreasonably withheld, conditioned or delayed. If Tenant makes any
Alterations to the Premises as provided in this Section 6, the Alterations shall
not be commenced until 10 days after Landlord has received notice from Tenant
stating the date the installation of the Alterations is to commence so that
Landlord can post and record an appropriate notice of non-responsibility. Tenant
shall reimburse Landlord for any reasonable expenses incurred by Landlord in
connection with the Alterations made by Tenant, including any reasonable fees
charged by Landlord’s contractors or consultants to review plans and
specifications prepared by Tenant, and the cost of updating the existing
as-built plans of the Building to reflect the Alterations. Tenant shall
indemnify, defend and hold Landlord, the Building and the Premises free and
harmless from any liability, loss, damage, cost, attorneys’ fees and other
expenses incurred on account of such construction, or claims by any person
performing work or furnishing materials or supplies for Tenant or any persons
claiming under Tenant. In connection with any Alterations, Tenant shall provide
Landlord with copies of any building permits or certificates of occupancy within
five days after Tenant’s receipt of same.

 

8



--------------------------------------------------------------------------------

6.3 Certain Requirements. In addition to the requirements stated in Section 6.2,
Tenant’s Alterations, including Utility Installations in, on or about the
Premises, must: (i) not adversely affect (a) the Building structure or the
Building systems, or (b) the exterior appearance of the Building; (ii) comply
with all Applicable Requirements; (iii) not unreasonably interfere with normal
and customary business operations of any other tenant or occupant of the
Building; (iv) be consistent with Tenant’s Permitted Use and the character of
the Building; and (v) be typical for general business office operations.

6.4 Towers, Antennas, Etc. Tenant shall not erect, construct, place or permit
any additional television, radio, telecommunications or other electronic towers,
aerials, antennas, satellite dishes or other similar broadcast or reception
devices on the Premises or Building without Landlord’s prior written consent,
which consent may be withheld at Landlord’s sole and absolute discretion.

 

7. REPAIRS AND MAINTENANCE.

7.1 By Tenant. Tenant shall, at Tenant’s sole cost and expense, maintain the
Premises (other than the portions of the Building Structure (defined below) and
Building Systems (defined below) of the Building which are contained in the
Premises), in good, clean and first-class condition and repair. Without limiting
the generality of the foregoing, Tenant shall be solely responsible for
maintaining and repairing all fixtures, non-Building standard electrical
lighting, ceilings and floor coverings, windows, doors, plate glass, skylights,
and interior walls within the Premises using the same quality of materials as
used in the original construction. In addition, Tenant shall be responsible for
all repairs (beyond ordinary wear and tear) made necessary by Tenant or its
invitees, agents, employees, contractors or subcontractors, subject to the
waivers contained in Section 12.3 below. Landlord acknowledges that Tenant shall
have no obligation to repair or maintain any areas of the Building outside of
the Premises, unless such repair or maintenance is required due to acts of
Tenant or its invitees, agents, employees, contractors or subcontractors,
subject to the waivers contained in Section 12.3 below. Excepting maintenance,
repairs or replacements required due to the negligence or willful misconduct of
Landlord, its agents, employees, contractors and subcontractors, Tenant
acknowledges that Landlord shall have no obligation to maintain, repair or
replace any Cabling. Tenant shall, at Tenant’s expense, contract with a
reputable licensed contractor to maintain the Cabling. Landlord shall have no
obligation to alter, remodel, improve, repair, decorate or paint the Premises
except as specifically set forth in this Lease. Under no circumstances shall
Tenant make any repairs to the Building or to the mechanical, electrical or
heating, ventilating, air conditioning, fire sprinkler or energy management
control systems of the Premises or the Building, unless such repairs are
previously approved in writing by Landlord. Except as otherwise expressly set
forth in this Lease, Tenant waives the provisions of 1931(1), 1941 and 1942 of
the California Civil Code, and any similar or successor law regarding Tenant’s
right to make repairs and deduct expenses of such repairs from the Rent due
under this Lease.

 

9



--------------------------------------------------------------------------------

7.2 By Landlord. Landlord shall be responsible for maintaining and repairing all
structural portions of the Building, and shall maintain and repair the roof,
ceiling, slabs, curtain wall, exterior glass and mullions, columns, beams and
shafts (including any elevator shafts, as applicable), stairs, stairwells,
parking facilities, elevator(s) and elevator cabs (as applicable), mechanical
closets, washrooms, sidewalls, and foundations of the Building (collectively,
“Building Structure”) in good, clean and safe condition and repair. Landlord
shall maintain all landscaping, driveways, fences, signs, sidewalks, curbs and
the other Common Areas immediately adjoining the Building. Landlord shall be
responsible for maintenance and repair of all mechanical, life safety,
sprinkler, plumbing, heating, electrical (including electrical closets), air
conditioning and ventilation systems (collectively, “Building Systems”). Except
as otherwise provided in this Lease, Landlord shall have no liability to Tenant,
nor shall Tenant’s obligations under this Lease be reduced or abated in any
manner whatsoever by reason of any inconvenience, annoyance, interruption or
injury to business arising from Landlord making any repairs or changes which
Landlord is required or permitted by this Lease or by any other tenant’s lease
or required by applicable Laws to make to any portion of the Building or the
Premises. Landlord shall use reasonable efforts to minimize any interference
with Tenant’s business at the Premises, but Landlord shall not be required to
have work done during other than Business Hours. If Tenant fails to maintain the
Premises as required in Section 7.1, Landlord may give Tenant 30 days’ written
notice to do such acts as are reasonably required to so maintain the Premises.
If Tenant fails to promptly commence such work within such time period and
diligently prosecute it to completion, then Landlord shall have the right to do
such acts and expend such funds at the expense of Tenant as are reasonably
required to perform such work. Any amount so expended by Landlord shall be paid
by Tenant promptly after demand with interest from the date of such work at the
lesser of 10% per annum or the highest rate legally permitted. Landlord shall
have no liability to Tenant for any damage, inconvenience, or interference with
the use of the Premises by Tenant as the result of performing any such work. All
repairs, maintenance work, and alterations performed by Landlord shall be
performed in accordance with applicable Laws. Notwithstanding anything in this
Section 7.2 or the Lease to the contrary and except as provided in Sections 14
and 15 below, in the event Tenant’s access to or use, enjoyment and occupancy of
the Premises is impaired by reason of the negligence or intentional acts or
omissions of Landlord or its agents or employees (including, but not limited to,
the failure to maintain the Premises or the Building pursuant to this
Section 7.2 or to provide the services required under Section 9.1 below), then
the payment of Rent shall be abated to the extent of and during the period of
such impairment. Tenant shall provide Landlord with prompt written notice of any
such impairment, including, without limitation, a detailed description of the
portion(s) of the Premises affected and the alleged cause thereof (the
“Impairment Notice”). Furthermore, if such impairment is substantial and
continues for a period of sixty (60) days or more following Landlord’s receipt
of the Impairment Notice, then in addition to any other rights or remedies which
Tenant may have at law or in equity, Tenant shall have the right to terminate
the Lease by written notice to Landlord within five (5) days of the end of such
60-day period; provided, however, Tenant shall have no right to terminate this
Lease if Landlord begins to cure such impairment within such sixty (60) day
period and thereafter continues to diligently prosecute such cure to completion.
As used herein, the following terms shall have the following meanings:
(i) Tenant’s access to or use, enjoyment and occupancy of the Premises shall be
deemed “impaired” if for a period of ten (10) consecutive days following
Landlord’s receipt of the Impairment Notice it shall be impossible or
commercially impracticable for Tenant to conduct business from the Premises or
any portion thereof and Tenant does not use the Premises or such portion
thereof; (ii) such impairment shall be deemed to be caused by the “negligence or

 

10



--------------------------------------------------------------------------------

intentional acts or omissions of Landlord or its agents or employees” to the
extent that such impairment results from an intentional act or a negligent act
or omission of Landlord or its agents or employees (including, but not limited
to, the failure to maintain the Premises or the Building pursuant to this
Section 7.2 or to provide the services required under Section 9.1 below); and
(iii) an impairment shall be deemed to be “substantial” if more than twenty-five
percent (25%) of the Premises becomes untenantable or unusable under the
foregoing standards and Tenant does not use such portion of the Premises. In
addition, if Landlord fails to undertake and complete all necessary maintenance
or repairs as required under this Lease then thirty (30) days after written
request (or such longer period as is necessary if the repair cannot be
reasonably completed within the thirty (30) day period and Landlord promptly
commences and is diligently pursuing completion of such repair), Tenant shall
have the right, to undertake and complete such maintenance or repairs at
Landlord’s cost and expense. In addition, in the event such a failure results in
a material interference with Tenant’s operation of its business, and Landlord
does not immediately, after written notice from Tenant, commence, and with all
due diligence, continue the cure of such failure, including taking any immediate
steps necessary to lessen the impact on Tenant’s business, Tenant shall have the
right to undertake and complete such maintenance or repairs at Landlord’s cost
and expense. Landlord shall be responsible for payment of all reasonable costs
and expenses incurred by Tenant in connection with the exercise of its rights
under this Section. Landlord shall have thirty (30) days from receipt of said
invoice(s) and reasonable supporting documentation for such costs to make
payment in full. In the event Landlord fails to tender full payment within said
thirty (30) day period, Tenant may thereafter begin to offset all Rent due under
this Lease until the entire cost has been recovered.

 

8. LIENS.

8.1 Tenant shall keep the Premises and the Land free from any liens arising out
of any work performed, materials furnished, or obligations incurred by Tenant.
Landlord may, at its election, and upon 10 days’ written notice to Tenant,
remove any liens, in which case Tenant shall pay to Landlord the cost of
removing the lien, including reasonable attorneys’ fees. Landlord shall have the
right at all times to post on the Premises any notices permitted or required by
law for the protection of Landlord, the Premises, the Building or the Land from
mechanics’ and materialmen’s liens. To the extent a lien arises out of any work
performed, materials furnished, or obligations incurred by Tenant, Tenant shall
have thirty (30) days to remove such lien, or provide a bond to Landlord in an
amount sufficient to satisfy the lien.

 

9. UTILITIES AND SERVICES.

9.1 To Be Furnished by Landlord. Landlord shall operate the Building to a
standard or quality consistent with that of other office projects in the Rancho
Cordova area and shall, at Landlord’s sole cost, (i) provide janitorial service
to the Premises on a five day a week basis (excepting the holidays described in
the Basic Lease Information), (ii) supply public restroom supplies, public area
lamp replacement, window washing (two times per year), and janitor services to
the Common Areas during the time and in the manner that such janitor services
are customarily furnished in office buildings in the area, (iii) replace
Building standard lamps, starters and ballasts (all nonstandard lighting within
the Premises shall be the responsibility of Tenant). Landlord agrees to furnish
to the Premises, subject to the conditions and in accordance with the standards
set forth in this Lease, adequate quantities of electric

 

11



--------------------------------------------------------------------------------

current for normal lighting and fractional horsepower office machines, water for
lavatory and drinking purposes (hot and prevailing temperature), and heat and
air conditioning (“HVAC”) required for the comfortable use and occupation of the
Premises. Tenant agrees that Landlord may impose a reasonable charge for the use
of any additional or unusual janitorial services required by Tenant’s use of the
Premises for other than the Permitted Use. Landlord shall not be obligated to
service, maintain, repair or replace any system or improvement in the Premises
that has been installed by Tenant or at the direction of Tenant or at Tenant’s
expense, or which is a specialized improvement requiring additional or
extraordinary maintenance or repair (by way of example only, if the standard
premises in the Building contain fluorescent light fixtures, Landlord’s
obligation shall be limited to the replacement of fluorescent light tubes,
irrespective of any incandescent fixtures that may have been installed in the
Premises at Tenant’s expense). Landlord shall not be liable for, and, except as
otherwise expressly set forth in this Lease, Tenant shall not be entitled to,
any abatement or reduction of Rent by reason of Landlord’s failure to furnish
any of the foregoing when such failure is caused by accident, breakage, repairs,
strikes, lockouts or other labor disturbances or labor disputes of any character
or for any other causes; provided, however, Landlord shall use its reasonable
efforts to cause such services to be restored as soon as possible. Tenant hereby
waives the provisions of California Civil Code Section 1932(1) or any other
applicable existing or future law, ordinance or governmental regulation
permitting the termination of this Lease due to the interruption or failure of
any services to be provided under this Lease.

9.2 Tenant Obligations.

9.2.1 Cost of Utilities. Tenant shall pay Landlord, within thirty (30) days
after receiving an invoice therefor, Tenant’s pro-rata share of the cost of all
utilities serving the Building, including, electrical and gas (including as
necessary to provide power for the HVAC systems), water, sewer, and garbage
services. Landlord and Tenant acknowledge that the electrical and gas service to
the Premises is separately sub-metered from the balance of the Facility.

9.2.2 HVAC Modifications. If the temperature otherwise maintained in any portion
of the Premises by the HVAC systems of the Building is affected by reason of any
lights, machines or equipment used in the Premises in excess of the utilities
provided to the Premises, or by the occupancy of the Premises by more persons
than are contemplated by the design criteria of the HVAC systems, then Landlord
shall have the right to install machines or equipment that Landlord reasonably
deems necessary to restore temperature balance, including modifications to the
standard air-conditioning equipment and electrical systems serving the Premises.
The cost of any such equipment and modifications, including the cost of
installation and any additional cost of operation and maintenance of the same,
shall be paid by Tenant to Landlord upon demand.

9.2.3 Restrictions Regarding Connections. Tenant shall not, without the prior
consent of Landlord, connect to the utility systems of the Building any
apparatus, machinery or other equipment except typical office machines and
devices, including but not limited to: electric typewriters, word processors,
and office-size photocopiers, computers, and servers. Nor shall Tenant, without
the prior written consent of Landlord, connect to any electrical circuit in the
Premises any apparatus or equipment with power requirements that exceed the
designed electrical capacity of the Premises. Tenant shall not, without the
prior consent of Landlord,

 

12



--------------------------------------------------------------------------------

connect to any dedicated electrical circuit in the Premises electrical apparatus
or equipment of any type having in the aggregate electrical power requirements
in excess of eighty percent (80%) of the rating for the applicable fuse(s) or
circuit breaker(s). Notwithstanding Landlord’s consent to such excess loading of
circuits, Tenant shall pay the cost of any additional or above-standard capacity
electrical circuits necessitated by such excess loading circuits and the
installation thereof.

 

10. ASSIGNMENT AND SUBLETTING.

10.1 Requirement of Landlord Consent. Tenant shall not, without the prior
written consent of Landlord, which consent Landlord may withhold arbitrarily,
capriciously, and without reason: (i) assign, mortgage, pledge, encumber or
otherwise transfer this Lease, the term or estate hereby granted, or any
interest hereunder; (ii) permit the Premises or any part thereof to be utilized
by anyone other than Tenant (whether as concessionaire, franchisee, licensee,
permittee or otherwise); or (iii) except as hereinafter provided, sublet or
offer or advertise for subletting the Premises or any part thereof. Any
assignment, mortgage, pledge, encumbrance, transfer or sublease without
Landlord’s consent shall be voidable and, at Landlord’s election, shall
constitute a default.

Notwithstanding the foregoing and Sections 10.2 and 10.3 below, Tenant may
assign this Lease or sublet the Premises or a portion thereof, upon receipt of
Landlord’s consent, which consent shall not be unreasonably withheld, to a
Tenant Affiliate (defined below) provided that (a) the assignee or subtenant
assumes, in full, the obligations of Tenant under this Lease, (b) Tenant remains
fully liable under this Lease, (c) the use of the Lease by such transferee
conforms with the requirements of this Lease, and (d) if Tenant is no longer a
viable operating business, the proposed transferee shall have a net worth which
is not less than $50 million. Provided that Tenant is a corporation, and (x) the
stock of Tenant is traded on a national exchange, the transfer of stock in
Tenant shall not be considered an assignment, sublease or transfer under the
Lease, or (y) the stock of Tenant is not traded on a national exchange, the
collective transfer of 30% or less of such stock shall not be considered an
assignment, sublease or transfer under this Lease, provided such transfer
(together with all other transfers during the Term) does not result in a change
in control of Tenant. The term “Tenant Affiliate” means any entity which
acquires all or part of Tenant, or which is acquired in whole or in part by
Tenant, or which is controlled directly or indirectly by Tenant, or which entity
controls, directly or indirectly, Tenant, or which owns or is owned by Tenant
Affiliate. Without limiting the transferability of any of Tenant’s options or
expansion rights under the Lease, Landlord expressly acknowledges and agrees
that such options or expansion rights shall be exercisable by any Tenant
Affiliate, provided this Lease has been assigned to such Tenant Affiliate in
accordance with the terms and provisions of this Section 10.

10.2 Transfer Notice. If at any time or from time to time during the Term of
this Lease or during any Option Term, Tenant desires to assign this Lease, or to
sublet all or any part of the Premises (as the same may be expanded from time to
time), then at least ten (10) days prior to the date when Tenant desires the
assignment or subletting to be effective (the “Transfer Date”), Tenant shall
give Landlord a notice (the “Transfer Notice”) which shall set forth the name,
address and business of the proposed assignee or subtenant, information
(including financial statements and references) concerning the proposed assignee
or subtenant, and in the

 

13



--------------------------------------------------------------------------------

case of a proposed sublease, a detailed description of the space proposed to be
sublet, which must be a single, self-contained unit (the “Space”), any rights of
the proposed assignee or subtenant to use Tenant’s improvements and the like,
the Transfer Date, and the fixed rent and/or other consideration and all other
material terms and conditions of the proposed assignment or subletting, all in
such detail as Landlord may reasonably require. If Landlord promptly requests
additional detail, the Transfer Notice shall not be deemed to have been received
until Landlord receives such additional detail.

10.2.1 Landlord Consent. Landlord shall grant or withhold its consent to a
proposed assignment or sublease within twenty (20) days following Landlord’s
receipt of the Transfer Notice. The failure of Landlord to deliver written
notice of such determination within such time period shall be deemed Landlord’s
disapproval of the proposed assignment or sublease. Landlord may withhold its
consent to a proposed assignment or sublease arbitrarily, capriciously, and
without reason.

10.3 Conditions if Landlord Consents. Provided Landlord has consented to such
assignment or subletting, Tenant shall be entitled to enter into such assignment
or sublease with the third party identified in the Transfer Notice subject to
the following conditions:

10.3.1 No Default. At the time of the Transfer Notice, no event of default under
this Lease shall have occurred and be continuing beyond any applicable notice
and cure period;

10.3.2 Conformity to Transfer Notice. The assignment or sublease shall be on
substantially the same terms set forth in the Transfer Notice given to Landlord;

10.3.3 Delivery of Assignment or Sublease. No assignment or sublease shall be
valid and no assignee or sublessee shall take possession until an executed
counterpart of the assignment or sublease has been delivered to Landlord;

10.3.4 Further Assignment or Sublease. No assignee or sublessee shall have a
right further to assign or sublet without Landlord’s consent in each instance,
which consent in the case of a future assignment or sublease Landlord may
withhold arbitrarily, capriciously, and without reason;

10.3.5 Assignee Assumption. Any assignee shall have signed and delivered to
Landlord a written assumption of the obligations of Tenant under this Lease in a
form reasonably acceptable to Landlord;

10.3.6 Subtenant Compliance. Any subtenant shall have agreed in writing to
comply with all applicable terms and conditions of this Lease with respect to
the Space;

10.3.7 Excess Rent. In the event Tenant sublets all or any portion of the
Premises, other than to a Tenant Affiliate, Tenant shall deliver to Landlord 50%
of any Excess Rent (as hereinafter defined) within thirty (30) days after
Tenant’s receipt pursuant to such subletting. As used herein, “Excess Rent”
shall mean any sums or economic consideration per square foot of the Premises
received by Tenant pursuant to such subletting in excess of the amount of the
Rent per square foot of the Premises payable by Tenant under this Lease
applicable to the part or parts of the Premises so sublet; provided, however,
that no Excess Rent

 

14



--------------------------------------------------------------------------------

shall be payable until Tenant shall have recovered therefrom all of its
commercially reasonable costs incurred by Tenant in conjunction with such
sublease, including but not limited to: brokerage commissions, reasonable
improvement costs, reasonable rent concessions, reasonable attorneys fees, and
reasonable marketing fees; and

10.3.8 Excess Payment. In the event Tenant assigns this Lease, other than to a
Tenant Affiliate, Tenant shall deliver to Landlord 50% of any Excess Payment
within thirty (30) days of Tenant’s receipt thereof pursuant to such assignment.
As used herein, “Excess Payment” shall mean the amount of payment received for
such assignment of this Lease in excess of the Rent payable by Tenant under this
Lease; provided, however, that no Excess Payment shall be payable until Tenant
shall have recovered therefrom all of its commercially reasonable costs incurred
by Tenant in conjunction with such assignment, including but not limited to:
brokerage commissions, rent concessions, reasonable attorneys fees, and
reasonable marketing fees.

10.4 No Relief of Tenant. No subletting or assignment shall release Tenant of
Tenant’s obligations under this Lease or alter the liability of Tenant to pay
the Rent and to perform all other obligations to be performed by Tenant
hereunder. The acceptance of Rent by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision of this Lease. Consent to one
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by an assignee or subtenant of
Tenant or any successor of Tenant in the performance of any of the terms hereof,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such assignee, subtenant or successor. Landlord may consent to
subsequent assignments of the Lease or sublettings or amendments or
modifications to the Lease with assignees of Tenant, after notifying Tenant, or
any successor of Tenant, and after obtaining its or their consent and any such
actions shall not relieve Tenant of liability under this Lease.

 

11. DEFENSE and INDEMNITY, WAIVERS, AND LIMITATIONS.

11.1 Defense and Indemnity. The provisions of this Section 11.1 are in addition
to indemnity provisions elsewhere in this Lease. Subject to the provisions of
Section 12.3 below and to the extent not funded and paid to Landlord by any
insurance maintained by Tenant, Tenant shall indemnify, defend and hold harmless
Landlord against and from any and all claims, damages, liabilities, and expenses
(including reasonable attorneys’ fees) to the extent arising from Tenant’s use
of the Premises or from any activity, work or other thing done, permitted or
suffered by Tenant in or about the Building or Land, and shall further
indemnify, defend and hold harmless Landlord against and from any and all claims
to the extent arising from (i) any breach or default in the performance of any
obligation on Tenant’s part to be performed under the terms of this Lease,
(ii) from any negligence or willful misconduct of Tenant, or any officer, agent
or employee of Tenant, (iii) any claim by any person that if brought against
Tenant would be covered by the workers’ compensation and employer’s liability
insurance required to be carried by Tenant, and (iv) from all and against all
reasonable cost, attorney’s fees, expenses and liabilities incurred in or about
any such claim or any action or proceeding brought thereon, and, if any case,
action or proceeding be brought against Landlord by reason of any such claim,
Tenant upon notice from Landlord shall defend the same at Tenant’s expense by
counsel selected by Tenant and approved in writing by Landlord such approval not
to be unreasonably withheld

 

15



--------------------------------------------------------------------------------

or delayed. Notwithstanding the preceding sentence, such indemnification by
Tenant and such assumption and waiver of claims shall not include damage or
injury to the extent caused by the negligence or willful misconduct of Landlord,
its agents, employees or contractors.

Subject to the provisions of Section 12.3 below and to the extent not funded and
paid to Tenant by any insurance maintained by Landlord, Landlord shall
indemnify, defend and hold harmless Tenant against and from any and all claims,
damages, liabilities, and expenses (including reasonable attorneys’ fees) to the
extent arising from (i) the negligence or willful misconduct of Landlord or
Landlord’s officers, agents, or employees, (ii) any breach or default in the
performance of any obligation on Landlord’s part to be performed under the terms
of this Lease, and (iii) from all and against all reasonable cost, attorney’s
fees, expenses and liabilities incurred in or about any such claim or any action
or proceeding brought thereon and, if any case, action or proceeding be brought
against Tenant by reason of any such claim, Landlord upon notice from Tenant
shall defend the same at Landlord’s expense by counsel selected by Landlord and
approved in writing by Tenant such approval not to be unreasonably withheld or
delayed. Notwithstanding the preceding sentence, the foregoing indemnity by
Landlord shall not be applicable to claims to the extent arising from the
negligence or willful misconduct of Tenant or Tenant Parties (as such term is
defined below).

11.2 Waivers and Limitations.

11.2.1 Waivers.

11.2.1.1 To the fullest extent permitted by law, Tenant, on its behalf and on
behalf of (if Tenant is a corporation or limited liability company: its
shareholders or members, officers, directors; if Tenant is a partnership: its
constituent partners,) its employees, agents, and contractors (collectively and
including Tenant, “Tenant Parties”) waives all claims (in law, equity or
otherwise) against Landlord or any of its constituent partners, or their
officers, directors, partners, employees or agents (collectively and including
Landlord, “Landlord Parties”) arising out of, and agrees that Landlord Parties
shall not be liable to Tenant Parties for, any of the following: (i) injury to
or death of any person; or (ii) loss of, injury or damage to, or destruction of
any tangible or intangible property, including the resulting loss of use,
economic losses and consequential or resulting damage of any kind from any
cause. This exculpation clause shall not apply to claims against Landlord
Parties to the extent that the injury, loss, damage or destruction was
proximately caused by Landlord Parties’ fraud, negligence or willful injury to
person or property.

11.2.1.2 Neither Landlord nor any Landlord Parties shall be liable for and there
shall be no abatement of rent for (i) loss of or damage to any property by theft
or any other wrongful or illegal act, or (ii) any injury or damage to persons or
property resulting from fire, explosion, wind, earthquake, falling plaster,
steam, gas, electricity, flood, water or rain which may leak from any part of
the Building or Land or from the pipes, appliances, appurtenances or plumbing
works therein or from the roof, street or sub-surface or from any other place or
resulting from dampness or from the acts or omissions of other tenants,
occupants or other visitors to the Building or Land, or (iii) any diminution or
shutting off of light, air or view by any structure which may be erected on
lands adjacent to the Building except to the extent that any of the loss,
injury, or damage described in subsections (i) and (ii) above is caused

 

16



--------------------------------------------------------------------------------

by, or is a result of, the Landlord’s or Landlord Parties’ negligence or
intentional misconduct. Tenant shall give prompt notice to Landlord in the event
of (x) the occurrence of a fire or accident in the Premises or in the Building,
or (y) the discovery of any defect therein or in the fixtures or equipment
thereof.

11.2.2 Limitations.

11.2.2.1 Notwithstanding any other provision of this Lease and except as
provided in Section 23 below, Landlord and Tenant agree that in no event shall
either party be responsible or liable to the other party on any theory for any
loss of profits or income (other than Rent), damage to business or any form of
special, indirect or consequential damage.

11.2.2.2 Notwithstanding any other provision of this Lease, the term “Landlord”
means the owner of fee title to the Premises at the time in question. In the
event of any transfer of Landlord’s title or interest in the Premises, the
Building, or this Lease, Landlord herein named (and in case of any subsequent
transfers then the grantor) shall be relieved from and after the date of such
transfer of all liability as respects Landlord’s covenants and obligations
thereafter to be performed, except for any funds in the hands of Landlord or the
then grantor at the time of such transfer, in which Tenant has an interest which
are not delivered to the grantee. The obligations and/or covenants contained in
this Lease to be observed and/or performed by Landlord shall, subject to the
foregoing provisions, be binding on Landlord’s successors and assigns, but only
as they are to be observed and performed by the original Landlord and any such
grantor during their respective periods of ownership.

11.2.2.3 In consideration of the benefits accruing hereunder, Tenant and all
successors and assigns covenant and agree that, in the event of any actual or
alleged failure, breach or default hereunder by Landlord: (i) no partner,
member, stockholder, director, officer, employee, beneficiary or trustee
(collectively, “Partner”) of Landlord shall be sued or named as a party in any
suit or action (except as may be necessary to secure jurisdiction over
Landlord); (ii) no service of process shall be made against any Partner of
Landlord (except as may be necessary to secure jurisdiction over Landlord);
(iii) no Partner of Landlord shall be required to answer or otherwise plead to
any service of process; (iv) no judgment will be taken against any Partner of
Landlord; (v) any judgment taken against any Partner of Landlord may be vacated
and set aside at any time nunc pro tunc; (vi) no writ of execution will ever be
levied against the assets of any Partner of Landlord; and (vii) these covenants
and agreements are enforceable both by Landlord and also by any Partner of
Landlord.

 

12. INSURANCE.

12.1 Landlord’s Insurance.

12.1.1 Property Insurance. Landlord shall obtain and keep in force during the
term of this Lease a policy or policies of commercial property coverage
(including the Tenant Improvements of a structural nature) for full replacement
cost and “All Risk” insurance in the name of Landlord, with loss payable to
Landlord and/or to any lenders having a lien on the Project or any part of it,
covering loss or damage to the Project (but not Tenant’s personal property,
fixtures, equipment, improvements or Alterations) in an amount not to exceed the
full

 

17



--------------------------------------------------------------------------------

replacement cost thereof and with commercially reasonable deductibles, providing
protection against all perils included within the classification of fire,
extended coverage, vandalism, malicious mischief, special extended perils
(“special form”, as such term is used in the insurance industry), plate glass
insurance if Landlord so elects, and, if required by a lender having a lien on
all or part of the Project, flood, earthquake and earthquake caused sprinkler
leakage, and such other insurance as Landlord reasonably deems advisable.

12.1.2 Rental Interruption Insurance. Landlord shall obtain and keep in force
during the term of this Lease, a policy of rental value (rental interruption)
insurance in the name of Landlord with loss payable to Landlord and/or any
lender(s) having a lien on the Building. The amount of such insurance shall be
no less than the Base Rent and Additional Rent payable by all tenants of the
Building for a period of one year reduced by Base Rent and Additional Rent
payable by tenants, if any, who waive any rent abatement with respect to loss or
damage to its Premises and/or the Building.

12.1.3 General Liability Insurance. Landlord shall carry Commercial General
Liability insurance covering bodily injury and property damage liability in the
amount of $2,000,000 per occurrence/$5,000,000 aggregate and excess liability
insurance that are reasonably obtained and in limits the Landlord deems
appropriate.

12.1.4 Limits of Insurance Coverage. Landlord, at Landlord’s option, may also
(but shall have no obligation to) carry such other insurance as Landlord or
Landlord’s lender (if any) may deem prudent or advisable with respect to the
Project, in such amounts and on such terms as Landlord shall determine. Landlord
shall not be obligated to insure, and shall have no responsibility whatsoever
for any damage to, any furniture, machinery, goods, inventory or supplies, or
other personal property or fixtures which Tenant may keep or maintain in the
Premises, additions or Alterations within the Premises, or any leasehold
improvements installed by or at the expense of Tenant.

12.2 Tenant’s Insurance. Tenant shall procure at Tenant’s sole cost and expense
and keep in effect from the date of this Lease and at all times until the end of
the Term the following:

12.2.1 Property Insurance. Insurance on an “All Risk” basis on all personal
property, fixtures, equipment, Alterations or leasehold improvements installed
by or at the expense of Tenant, insuring such property for the full replacement
value of such property.

12.2.2 Liability Insurance. Commercial General Liability insurance covering
bodily injury and property damage liability occurring in or about the Premises
or arising out of the use and occupancy of the Premises and the Building, and
any part of either, and any areas adjacent thereto, and the business operated by
Tenant or by any other occupant of the Premises. Such insurance shall include
contractual liability insurance coverage insuring all of Tenant’s indemnity
obligations under this Lease per the terms of such insurance policies. Such
coverage shall have a minimum combined single limit of liability of at least Two
Million Dollars ($2,000,000.00), and a minimum general aggregate limit of Five
Million Dollars ($5,000,000.00), with an “Additional Insured – Managers or
Lessors of Premises Endorsement.” All such policies shall be written to apply to
all bodily injury (including death), property damage or loss, personal and
advertising injury and other covered loss, however occasioned, occurring

 

18



--------------------------------------------------------------------------------

during the policy term, shall be endorsed to add Landlord and at Landlord’s
request the named mortgagee of Landlord, as an additional insured, and shall
provide that such coverage shall be “primary” and non-contributing with any
insurance maintained by Landlord as to the negligent acts of omissions of
Tenant’s employees, agents and contractors, which shall be excess insurance
only. All such insurance shall provide for the severability of interests of
insureds; and shall be written on an “occurrence” basis, which shall afford
coverage for all claims based on acts, omissions, injury and damage, which
occurred or arose (or the onset of which occurred or arose) in whole or in part
during the policy period.

12.2.3 Workers’ Compensation and Employers’ Liability Insurance. Workers’
Compensation Insurance as required by any Applicable Requirement, and Employers’
Liability Insurance in amounts not less than One Million Dollars ($1,000,000)
each accident for bodily injury by accident; One Million Dollars ($1,000,000)
policy limit for bodily injury by disease; and One Million Dollars ($1,000,000)
each employee for bodily injury by disease.

12.2.4 Alterations Requirements. [INTENTIONALLY OMITTED]

12.2.5 Increases in Coverage/Amount. If at any time during the Term the amount
or coverage of insurance which Tenant is required to carry under this
Section 12.2 is, in Landlord’s reasonable judgment, materially less than the
amount or type of insurance coverage typically required of or carried by tenants
(with credit similar to Tenant) of properties located in Rancho Cordova which
are similar to and operated for similar purposes as the Premises or if Tenant’s
use of the Premises should change with or without Landlord’s consent, Landlord
shall have the right, no earlier than five (5) years following the Commencement
Date and once every five (5) years thereafter (except that if Tenant’s use of
the Premises has changed, then at any time within ninety (90) days following
Landlord’s receipt of notice of such change in use), to require Tenant to
increase the amount or change the types of insurance coverage required under
this Section 12.2 to conform to such typical amounts or types of insurance.

12.2.6 General Insurance Requirements. All coverages described in this
Section 12.2 shall be endorsed to (i) endeavor to provide Landlord with 30 days’
notice (or, 10 days in the event of non-payment of premium) of cancellation or
material change in terms; and (ii) waive all rights of subrogation by the
insurance carrier against Landlord. All insurance policies required to be
carried by Tenant under this Lease shall be written by companies rated A-VII or
better in “Best’s Insurance Guide” and authorized or approved to do business in
the State of California (admitted). Tenant shall deliver to Landlord on or
before the Commencement Date, and thereafter at least 30 days before the
expiration dates of the policies, copies of certificates of insurance for
Tenant’s insurance policies. If Tenant shall fail to procure such insurance, or
to deliver such certificates after ten (10) days prior written notice from
Landlord to Tenant, Landlord may, at Landlord’s option and in addition to
Landlord’s other remedies in the event of a default by Tenant hereunder, procure
the same for the account of Tenant, and the cost thereof shall be paid to
Landlord as Additional Rent.

12.3 Subrogation Waivers. Landlord and Tenant each waives any claim, loss or
cost it might have against the other for any damage to or theft, destruction,
loss, or loss of use of any property, to the extent the same is insured against
(or is required to be insured against under the terms hereof) under any property
damage insurance policy covering the Building, the Premises,

 

19



--------------------------------------------------------------------------------

Landlord’s or Tenant’s fixtures, personal property, leasehold improvements, or
business, regardless of whether the negligence of the other party caused such
damage to or theft, destruction, loss, or loss of use. Each party will give its
insurance carrier written notice of the terms of such mutual waiver, and the
insurance policies will be properly endorsed, if necessary, to prevent the
invalidation of coverage by reason of said waiver. In the event of a conflict
between this Section 12.3 and any other provision of this Lease, the terms of
this paragraph shall control.

 

13. TAXES ON TENANT’S PROPERTY.

Tenant shall pay, or cause to be paid, before delinquency, any and all taxes
levied or assessed and which become payable during the Term upon all Tenant
Improvements, Tenant’s leasehold improvements, Alterations, equipment,
furniture, fixtures, and personal property located in the Premises, except that
which has been paid for by Landlord and is the standard of the Building
(“Tenant’s Property”). In the event any or all of the Tenant’s Property shall be
assessed and taxed with the Building, Tenant shall pay to Landlord its share of
such taxes within 30 days after delivery to Tenant by Landlord of a statement in
writing setting forth the amount of such taxes applicable to Tenant’s Property
with supporting documentation. Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before delinquency.

 

14. DAMAGE OR DESTRUCTION.

14.1 General. If the Premises or Building should be damaged or destroyed by
fire, tornado, or other casualty (collectively, “Casualty”), Tenant shall give
immediate written notice thereof to Landlord. Within 30 days after Landlord’s
receipt of such notice, Landlord shall notify Tenant whether in Landlord’s
reasonable estimation material restoration of the Premises can reasonably be
made within 270 days from the date of such notice. Landlord’s determination
shall be binding on Tenant. If the Premises are untenantable in whole or in part
following such damage, the Rent payable hereunder during the period in which
they are untenantable shall be abated proportionately.

14.2 Within 270 Days. If the Premises or Building should be damaged by Casualty
to such extent that material restoration can in Landlord’s estimation be
reasonably completed within 270 days after the date of such notice, this Lease
shall not terminate. Provided that insurance proceeds are received by Landlord
to fully repair the damage (or, in the event Landlord fails to maintain the
insurance required of Landlord by this Lease, would have been received had
Landlord maintained the insurance required of Landlord by this Lease), Landlord
shall proceed to rebuild and repair the Premises diligently and in the manner
determined by Landlord, including restoration and replacement of any Tenant
Improvements paid for by Landlord; provided, however, Landlord shall not be
required to rebuild, repair or replace any part of any Alterations which may
have been placed on or about the Premises or paid for by Tenant.

14.3 Greater than 270 Days. If the Premises or Building should be damaged by
Casualty to such extent that rebuilding or repairs cannot in Landlord’s
estimation be reasonably completed within 270 days after the date of such
notice, then Landlord shall have the option of

 

20



--------------------------------------------------------------------------------

either: (i) terminating this Lease effective upon the date of the occurrence of
such damage, in which event the Rent shall be abated during the unexpired
portion of this Lease; or (ii) electing to rebuild or repair the Premises
diligently and in the manner determined by Landlord. Landlord shall notify
Tenant of its election within 30 days after Landlord’s receipt of notice of the
damage or destruction. If Landlord elects to rebuild or repair pursuant to this
Section 14.3, Landlord shall restore and replace any of the Tenant Improvements
paid for by Landlord; provided, however, Landlord shall not be required to
rebuild, repair or replace any part of any Alterations which may have been
placed on or about the Premises or paid for by Tenant. If Landlord elects to
rebuild the Premises and provides such written notice to Tenant, Tenant shall
have the option to terminate this Lease effective upon the date of the
occurrence of such damage, in which event the Rent shall be abated during the
unexpired portion of this Lease. Such option shall be exercised, if at all, by
notice from Tenant to Landlord within 15 days after Tenant’s receipt of
Landlord’s notice of Landlord’s election to rebuild.

14.4 Tenant’s Fault. Notwithstanding anything herein to the contrary, if the
Premises or any other portion of the Building are damaged by Casualty resulting
from the negligence or intentional misconduct of Tenant or any of Tenant’s
Parties, (i) with respect to any portion of Rent that is not covered by the
rental interruption insurance proceeds received by Landlord (or would have been
received had Landlord maintained rental interruption insurance as required by
this Lease), Base Rent and Additional Rent shall not be diminished during the
repair of such damage, and (ii) Tenant shall be liable to Landlord for the cost
and expense of the repair and restoration of the Building caused thereby to the
extent such cost and expense is not covered by insurance proceeds received by
Landlord (or would have been received had Landlord maintained the insurance
required of Landlord by this Lease). In the event Tenant is liable to Landlord
pursuant to the preceding sentence, Tenant’s liability shall also include
Tenant’s payment of Landlord’s deductible under the property insurance policy
required to be maintained by Landlord pursuant to this Lease.

14.5 Insurance Proceeds. Notwithstanding anything herein to the contrary, if the
Premises or Building are damaged or destroyed and are not fully covered by the
insurance proceeds received by Landlord (or, in the event Landlord fails to
maintain the insurance required of Landlord by this Lease, would have been
received had Landlord maintained the insurance required of Landlord by this
Lease), or if the holder of any indebtedness secured by a mortgage or deed of
trust covering the Premises requires that the insurance proceeds be applied to
such indebtedness, then in either case Landlord shall have the right to
terminate this Lease by delivering written notice of termination to Tenant
within 30 days after the date of notice to Landlord that said damage or
destruction is not fully covered by insurance or such requirement is made by any
such holder, as the case may be, whereupon this Lease shall terminate.

14.6 Waiver. This Section 14 shall be Tenant’s sole and exclusive remedy in the
event of damage or destruction to the Premises or the Building. With respect to
any damage which Landlord is obligated to repair or elects to repair, Tenant, as
a material inducement to Landlord entering into this Lease, irrevocably waives
and releases its rights under the provisions of Sections 1932 and 1933 of the
California Civil Code.

 

21



--------------------------------------------------------------------------------

14.7 Tenant’s Personal Property. In the event of any damage or destruction of
the Premises or the Building, under no circumstances shall Landlord be required
to repair any injury or damage to, or make any repairs to or replacements of,
Tenant’s personal property.

 

15. CONDEMNATION.

15.1 Condemnation. The words “Condemnation” or “Condemned” as used herein shall
mean the taking for any public or quasi-public use under any governmental law,
ordinance, or regulation, or the exercise of, or the intent to exercise, the
power of eminent domain, expressed in writing, as well as the filing of any
action or proceeding for such purpose, by any person, entity, body, agency, or
authority having the right or power of eminent domain, and shall include a
voluntary sale by Landlord to any such person, entity, body agency or authority,
either under threat of condemnation expressed in writing or while condemnation
proceedings are pending, and shall occur in point of time upon the actual
physical taking of possession pursuant to the exercise of said power of eminent
domain.

15.2 Condemnation Resulting in Termination. If the whole of the Premises or the
Building should be taken or condemned for any public use, or by right of eminent
domain, or by sale in lieu thereof, either party shall have the right to
terminate this Lease at its option. If a material portion (but less than
substantially the whole) of the Building, Premises, or Project is so taken or
sold, this Lease shall be unaffected by such taking, provided that (i) Tenant
shall have the right to terminate this Lease by written notice to Landlord given
within (90) days after the date of such taking if twenty percent (20%) or more
of the Premises is taken and the remaining area of the Premises is not
reasonably sufficient for Tenant to continue operation of its business, any
portion of the Building or Land is so taken or sold and such taking or sale
materially and adversely affects Tenant’s access to the Premises, or the Parking
Facilities serving the Premises are materially reduced such that Tenant no
longer has use of a reasonably sufficient number of parking spaces, and
(ii) Landlord (whether or not the Premises are affected thereby) may terminate
this Lease by giving written notice thereof to Tenant within seventy-five
(75) days after such taking. If either party elects to terminate this Lease
pursuant to this Section 15.2, the Rent shall be abated during the unexpired
portion of this Lease, effective when the physical taking of the applicable
portion of the Project shall have occurred.

15.3 Condemnation Not Resulting in Termination. If a portion of the Building of
which the Premises are a part should be taken or condemned for any public use
under any regulation, or by right of eminent domain, or by private purchase in
lieu thereof, and the taking prevents or materially interferes with the
Permitted Use of the Premises, and this Lease is not terminated as provided in
Section 15.2 above, the Rent payable hereunder during the unexpired portion of
this Lease shall be reduced, beginning on the date when the physical taking
shall have occurred, to such amount as may be fair and reasonable under all of
the circumstances, but only after giving Landlord credit for all sums received
or to be received by Tenant by the condemning authority. Notwithstanding
anything to the contrary contained in this Section, if the temporary use or
occupancy of any part of the Premises shall be taken or appropriated under power
of eminent domain during the Term, this Lease shall be and remain unaffected by
such taking or appropriation and Tenant shall continue to pay in full all Rent
payable hereunder by Tenant during the Term; in the event of any such temporary
appropriation or taking, Tenant shall be entitled to receive that portion of any
award which represents compensation for the use of or occupancy of the Premises
during the Term.

 

22



--------------------------------------------------------------------------------

15.4 Award. Landlord shall be entitled to (and Tenant shall assign to Landlord)
any and all payment, income, rent, award or any interest therein whatsoever
which may be paid or made in connection with such taking or conveyance and
Tenant shall have no claim against Landlord or otherwise for any sums paid by
virtue of such proceedings, whether or not attributable to the value of any
unexpired portion of this Lease. Notwithstanding the foregoing, any compensation
specifically and separately awarded Tenant for Tenant’s personal property and
relocation expenses shall be and remain the property of Tenant, and this
Section 15 shall not be deemed to restrict Tenant’s right to pursue a separate
award specifically for its relocation expenses or the taking of Tenant’s
personal property or trade fixtures.

15.5 Waivers. This Section 15 shall be Tenant’s sole and exclusive remedy in the
event of damage or destruction to the Premises or the Building. As a material
inducement to Landlord entering into this Lease, Tenant hereby waives any and
all rights it may have under; (i) any law, statute, ordinance or regulation
(including Sections 1265.120 and 1265.130 of the California Code of Civil
Procedure) to terminate or petition to terminate this Lease upon partial
condemnation of the Premises or Building, and the parties hereto specifically
agree that this Lease shall not automatically terminate upon condemnation.

15.6 Sale in Lieu. Subject to Tenant’s rights pursuant to Section 15.4 above,
Landlord may, without any obligation or liability to Tenant and without
affecting the validity and existence of this Lease other than as hereafter
expressly provided, agree to sell and/or convey to the condemner the Premises or
portion thereof sought by the condemner, without first requiring that any action
or proceeding be instituted, or if such action or proceeding shall have been
instituted, without first requiring any trial or hearing thereof (and Landlord
is expressly empowered to stipulate to judgment therein), free from this Lease
and the rights of Tenant hereunder.

15.7 Temporary Taking. Notwithstanding Section 15.2 above, if a material portion
of the Premises (or Common Areas or Parking Facilities serving the Premises) is
condemned or otherwise taken for a period of less than one hundred twenty
(120) days, this Lease shall remain in full force and effect and Tenant shall
continue to perform all terms and covenants of this Lease; provided, however,
Rent shall abate during such limited period in proportion to the portion of the
Premises that is rendered unusable as a result of such condemnation or other
taking to the extent the business interruption insurance Tenant is required to
carry would not otherwise cover the Rent for such period.

 

16. DEFAULT.

16.1 Tenant Default. The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by Tenant:

16.1.1 Abandonment; Vacating. The abandonment or vacating of the Premises by
Tenant in each case, without payment of Rent.

 

23



--------------------------------------------------------------------------------

16.1.2 Failure to Pay. The failure by Tenant to make any payment of Rent or any
other payment required to be made by Tenant hereunder as and when due, which
such failure shall continue for a period of five (5) days following Tenant’s
receipt of written demand from Landlord. The five (5) day notice described
herein shall be in lieu of, and not in addition to, any notice required under
Section 1161 of the California Civil Code of Procedure or any other law now or
hereafter in effect requiring that notice of default be given prior to the
commencement of an unlawful detainer or other legal proceeding.

16.1.3 Failure to Perform. Tenant’s failure to observe or perform any of the
covenants, conditions, or provisions of this Lease to be observed or performed
by Tenant, other than as described in Section 16.1.1 or 16.1.2 above, where such
failure shall continue for a period of thirty (30) days after written notice
thereof by Landlord to Tenant; provided, however, that if the nature of Tenant’s
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant commences such
cure within such 30-day period and thereafter diligently prosecutes such cure to
completion; provided that such cure shall not be in excess of ninety (90) days.

16.1.4 General Assignment, Etc. The making by Tenant of any general assignment
or general arrangement for the benefit of creditors, or the appointment of a
trustee or a receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within sixty (60) days, or the attachment, execution,
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged in sixty (60) days.

16.1.5 Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant,
or the filing of any involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for a period of sixty (60) days. In
the event that under applicable law the trustee in bankruptcy or Tenant has the
right to affirm this Lease and perform the obligations of Tenant hereunder, such
trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease, and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligation under this Lease.

16.1.6 Disposition of Assets. Without the prior written consent of Landlord,
which shall not be unreasonably withheld or delayed, selling, leasing,
assigning, encumbering, hypothecating, transferring, or otherwise disposing of
all or substantially all of the Tenant’s assets.

16.2 Landlord Default. Landlord shall not be in default of this Lease unless
Landlord fails to perform an obligation required of Landlord within a reasonable
time, but in no event less than thirty (30) days after written notice by Tenant
to Landlord and to the holder of any mortgage or deed of trust covering the
Premises whose name and address shall have theretofore been furnished to Tenant
in writing, specifying wherein Landlord has failed to perform such obligation;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days is reasonably required for its performance then Landlord
shall not be in default if

 

24



--------------------------------------------------------------------------------

Landlord commences performance within such 30-day period and thereafter
diligently prosecutes the same. Without limiting any other waiver by Tenant
which may be contained in this Lease, except as otherwise expressly set forth in
this Lease to the contrary, Tenant hereby waives the benefit of any laws
granting it the right to perform Landlord’s obligation on account of any
Landlord default.

16.3 No Waiver. No delay or omission in the exercise of any right or remedy of
Landlord or Tenant on any default by Tenant or Landlord shall impair such a
right or remedy or be construed as a waiver. The subsequent acceptance of Rent
by Landlord after breach by Tenant of any covenant or term of this Lease shall
not be deemed a waiver of such breach, other than a waiver of timely payment for
the particular Rent involved, regardless of Landlord’s knowledge of any breach
at the time of such acceptance of Rent, and shall not prevent Landlord from
maintaining an unlawful detainer or other action based on such breach. No act or
conduct of Landlord, including the acceptance of the keys to the Premises, shall
constitute an acceptance of the surrender of the Premises by Tenant before the
expiration of the Term. Prior to the scheduled expiration of the Term of the
Lease, only a notice from Landlord to Tenant shall constitute acceptance of the
surrender of the Premises and accomplish an early termination of the Lease.
Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant. Any waiver by
Landlord or Tenant of any default must be in writing and shall not be a waiver
of any other default concerning the same or any other provision of the Lease.
The review, approval, or inspection by Landlord of any item to be reviewed,
approved, or inspected by Landlord under the terms of this Lease shall not
constitute the assumption of any responsibility by Landlord for the accuracy or
sufficiency of any such item or the quality or suitability of such item for its
intended use.

 

17. REMEDIES FOR TENANT’S DEFAULT.

The remedies provided for in this Section 17 are not exclusive; they are
cumulative, in addition to any remedies now or later allowed by law, to any
equitable remedies Landlord may have, and to any remedies Landlord may have
under bankruptcy laws or laws affecting creditors’ rights generally. In the
event of Tenant’s default (after expiration of any applicable notice and cure
period), Landlord may:

17.1 Terminate. Terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. In such event,
Landlord shall be entitled to recover from Tenant:

17.1.1 the worth at the time of the award of any unpaid rent which had been
earned at the time of such termination; plus

17.1.2 the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss which Tenant proves could have been reasonably
avoided; plus

 

25



--------------------------------------------------------------------------------

17.1.3 the worth at the time of the award of the amount by which the unpaid rent
for the balance of the term after the time of award exceeds the amount of such
rental loss which Tenant proves could be reasonably avoided; plus

17.1.4 any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom (including, without limitation, the cost of recovering possession of
the Premises, expenses of reletting including necessary renovation and
alteration of the Premises, reasonable attorneys’ fees, and real estate
commissions actually paid and that portion of the leasing commission paid by
Landlord and applicable to the unexpired portion of this Lease); plus

17.1.5 such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable California law.

As used in Sections 17.1.1 and 17.1.2, the “worth at the time of the award”
shall be computed by allowing interest at the lesser of 10% per annum, or the
maximum rate permitted by law per annum. As used in Section 17.1.3, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

17.2 Continue - 1951.4. Continue this Lease in full force and effect, and the
Lease will continue in effect, as long as Landlord does not terminate Tenant’s
right to possession, and Landlord may enforce all of Landlord’s rights and
remedies hereunder including, without limitation, the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations).
During the period Tenant is in default, Landlord may enter the Premises and
relet them, or any part of them, to third parties for Tenant’s account. Tenant
shall be liable immediately to Landlord for all costs Landlord reasonably incurs
in reletting the Premises, including, without limitation, brokers’ commissions,
expenses of remodeling the Premises required by the reletting, and like costs.
Reletting can be for a period shorter or longer than the remaining term of this
Lease. Tenant shall pay to Landlord the Rent due under this Lease on the dates
the Rent is due, less the rent Landlord receives from any reletting. No act by
Landlord allowed by this Section shall terminate this Lease unless Landlord
notifies Tenant in writing that Landlord elects to terminate this Lease. After
Tenant’s default and for as long as Landlord does not terminate Tenant’s right
to possession of the Premises, if Tenant obtains Landlord’s consent, Tenant
shall have the right to assign or sublet its interest in this Lease, but Tenant
shall not be released from liability.

17.3 Receiver. Cause a receiver to be appointed to collect Rent. Neither the
filing of a petition for the appointment of a receiver nor the appointment
itself shall constitute an election by Landlord to terminate the Lease.

17.4 Cure the default at Tenant’s cost. If Landlord at any time, by reason of
Tenant’s default, reasonably pays any sum or does any act that requires the
payment of any sum, the sum paid by Landlord shall be due immediately from
Tenant to Landlord at the time the sum is paid, and if paid at a later date
shall bear interest at the lesser of 10% per annum, or the maximum rate an
individual is permitted by law to charge, from the date the sum is paid by
Landlord until Landlord is reimbursed by Tenant. The sum, together with interest
on it, shall be Additional Rent.

 

26



--------------------------------------------------------------------------------

18. SURRENDER OF PREMISES.

On expiration of this Lease or within five days after the earlier termination of
the Term, Tenant shall surrender to Landlord the Premises “broom clean” and “As
Is” condition (subject, however, to Tenant’s compliance with all maintenance and
repair obligations with respect to the Premises set forth in Section 7.1 of this
Lease), except for ordinary wear and tear, those items to be repaired or
maintained by Landlord as set forth in Section 7.2 above, and destruction to the
Premises covered by Section 15. Tenant shall remove all its personal property
and all Alterations required to be removed pursuant to Section 6.2 of this Lease
within the above-stated time. Tenant shall perform all restoration made
necessary by the removal by Tenant (or by Landlord if Tenant fails to remove) of
any Alterations or Tenant’s personal property within the time periods stated in
this Section. In no event shall Tenant be required to remove any Cabling
installed by or on behalf of Tenant (before or after the Lease Date).

Subject to applicable law, and after ten (10) days prior written notice or such
longer period as may be required by applicable law (and Tenant’s failure to act
within such notice period), Landlord may elect to retain or dispose of in any
manner any Alterations or any of Tenant’s personal property that Tenant does not
remove from the Premises on expiration of this Lease or within five (5) days
after the earlier termination of the Term as allowed or required by this Lease.
Title to any such alterations or to any of Tenant’s personal property that
Landlord elects to retain or dispose of shall vest in Landlord. Tenant waives
all claims against Landlord for any damage to Tenant resulting from Landlord’s
retention or disposition of any such alterations or any of Tenant’s personal
property. Tenant shall be liable to Landlord for Landlord’s costs for storing,
removing, and disposing of any such Alterations or any of Tenant’s personal
property.

 

19. ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS.

19.1 Estoppel Certificates. Either party shall at any time and from time to time
upon not less than twenty (20) days’ prior written notice from the other party
execute, acknowledge, and deliver to the requesting party a statement in
writing, (a) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as modified is in full force and effect) and the date to which
the Base Rent and other charges are paid in advance, if any; (b) certifying that
the Premises have been accepted by Tenant; (c) confirming the Commencement Date
and the expiration date of the Lease; (d) acknowledging that there are not, to
the knowledge of the party giving the certificate, any uncured defaults on the
part of the other party hereunder, or specifying such defaults, if any are
claimed, and (e) such other matters reasonably requested. If Landlord is the
requesting party, Tenant’s certificate may be relied upon by a prospective
purchaser or encumbrancer of all or any portion of the real property of which
the Premises are a part. If Tenant is the requesting party, Landlord’s
certificate may be relied upon by a prospective assignee or subtenant of this
Lease or by a prospective encumbrancer of Tenant’s leasehold, but in any event
subject to the provisions of the assignment and subletting provisions of this
Lease.

 

27



--------------------------------------------------------------------------------

19.2 Financial Statements. Upon 10 days’ prior written request from Landlord
(which Landlord may make at any time during the Term but no more often than once
per calendar year), Tenant shall deliver to Landlord a current financial
statement of Tenant and any Guarantor. Such statements shall be prepared in
accordance with generally acceptable accounting principles and certified as true
in all material respects by Tenant (if Tenant is an individual) or by an
authorized officer or general partner of Tenant (if Tenant is a corporation or
partnership, respectively).

 

20. INTENTIONALLY OMITTED.

 

21. SUBORDINATION, ATTORNMENT.

21.1 Subordination. Subject to the provisions of Section 21.3 below, this Lease
is and shall be subordinate to any encumbrance now of record or recorded after
the date of this Lease affecting the Building, Land, other improvements, and
land of which the Premises are a part. Notwithstanding the foregoing, Landlord
represents and warrants that as of the Commencement Date, the Premises is not
encumbered by any mortgage or deed of trust. If any mortgagee, trustee, or
ground lessor (a “Superior Lienor”) shall elect to have this Lease and any
options granted hereby prior to the lien of its mortgage, deed of trust, or
ground lease, and shall give written notice thereof to Tenant, this Lease and
such options shall be deemed prior to such mortgage, deed of trust, or ground
lease, whether this Lease or such options are deeded prior or subsequent to the
date of said mortgage, deed of trust, or ground lease, or the date of recording
thereof.

21.2 Attornment. In the event any proceedings are brought for foreclosure, or in
the event of a sale or exchange of the real property on which the Building is
located, or in the event of the exercise of the power of sale under any mortgage
or deed of trust made by Landlord covering the Premises, Tenant shall attorn to
the purchaser upon any such foreclosure and sale and recognize such purchaser as
Landlord under this Lease.

21.3 Execution of Documents by Tenant; Non-Disturbance Agreement. Tenant agrees
to execute, within fifteen (15) days of a request to do so by Landlord, any
documents reasonably required to effectuate an attornment or to make this Lease
or any options granted herein subordinate to or prior to the lien of any
mortgage, deed of trust, or ground lease, as the case may be; provided, however,
that any such subordination and/or attornment shall be contingent upon Landlord
obtaining for the benefit of Tenant, a commercially reasonable non-disturbance
agreement.

 

22. BROKER.

22.1 Landlord and Tenant recognize CB Richard Ellis, Inc. (“Tenant’s Broker”) as
Tenant’s authorized representative. Landlord shall pay Tenant’s Broker a
standard market fee equal to 2.0% of the total Base Rent, payable within 45 days
of a mutually executed lease, for services rendered by Tenant’s Broker in this
transaction,. Landlord acknowledges that Tenant’s Broker shall be a third-party
beneficiary of this Lease solely for the purpose of enforcing Tenant’s Broker’s
right to payment pursuant to the preceding sentence. Except for their contact
with Tenant’s Broker, neither party has had any contact or dealings regarding
the Premises, or

 

28



--------------------------------------------------------------------------------

any communication in connection with the subject matter of this Lease through
any real estate broker or other person who can claim a right to a commission or
finder’s fee in connection with this Lease. In the event that any broker or
finder tenders a claim for a commission or finder’s fee based upon any such
contact, dealings or communication, the party whom the broker or finder
represented or allegedly represented shall be responsible for said commission or
fee and shall indemnify and hold harmless the other party from and against all
liabilities, losses, costs and expenses (including reasonable attorneys fees)
arising in connection with such claim for a commission or finder’s fee. In
addition, Landlord shall indemnify and hold harmless Tenant from and against all
liabilities, losses, costs and expenses (including reasonable attorneys fees)
arising from Landlord’s obligation to pay a commission to Tenant’s Broker in
connection with this transaction. Landlord and Tenant acknowledge and agree that
any agreement between Landlord and Tenant’s Broker regarding the payment of
future commissions in connection with any extension of the Term or expansion of
the Premises (whether pursuant to an express right set forth in this Lease or
not) shall not be binding on Tenant, and that Tenant may choose to be
represented by a different broker in any such future expansion or extension
transactions, and that only such chosen broker would be entitled to a commission
in connection with such future transaction.

 

23. HOLDING OVER

Upon termination of the Lease or expiration of the Term hereof, if Tenant
retains possession of the Premises without Landlord’s written consent first
being obtained, then Tenant’s possession shall be deemed a month-to-month
tenancy. Landlord and Tenant agree that as damages for Tenant’s retention of
possession, the Base Rent portion of the Rent shall be increased to one hundred
twenty-five percent (125%) of the amount of the Base Rent in effect immediately
prior to the expiration or earlier termination of the Lease (as the case may be)
for the initial three (3) months of the period of retention of possession and
thereafter the Base Rent portion of the Rent shall be increased to one hundred
fifty percent (150%) of the amount of the Base Rent in effect immediately prior
to the expiration or earlier termination of the Lease (as the case may be).
Except with respect to the first sixty (60) days of Tenant’s holdover, Tenant
shall be responsible for any consequential damages suffered or incurred by
Landlord as a result of Landlord’s inability to deliver possession of the
Premises to a subsequent tenant as a result of Tenant’s failure to surrender
possession of the Premises.

 

24. RULES AND REGULATIONS.

Tenant shall faithfully observe and comply with the reasonable and
nondiscriminatory rules and regulations (“Rules and Regulations”) that Landlord
shall from time to time promulgate. Landlord reserves the right from time to
time to make modifications to such Rules and Regulations as, in the sole
judgment of Landlord, may be needed from time to time for the safety of the
tenants, the care and cleanliness of the Premises and the Building and the
preservation of good order therein. Additions and modifications to Rules and
Regulations shall be binding upon Tenant upon delivery of a copy of them to
Tenant (a copy of the present Rules and Regulations is attached hereto as
Exhibit G). Landlord shall use its reasonable efforts to enforce compliance with
such rules in a uniform, non-discriminatory manner, but shall not be responsible
to Tenant for the nonperformance of any of said rules by other tenants or
occupants; provided, however, in

 

29



--------------------------------------------------------------------------------

the event any other tenant or occupant of the Building fails to comply with the
Rules and Regulations and such non-compliance unreasonably and materially
interferes with Tenant’s use of the Premises, Landlord shall use its reasonable
efforts to cause such other tenants and/or occupants to comply with the Rules
and Regulations.

 

25. OTHER RIGHTS RESERVED BY LANDLORD.

25.1 General. Without notice and without liability to Tenant, or without
effecting an eviction or disturbance of Tenant’s use or possession, Landlord
shall have the right to (a) grant utility easements or other easements in, or
replant, subdivide or make other changes in the legal status of the Land or the
Building as Landlord shall deem appropriate in its sole discretion; provided
such changes do not substantially interfere with Tenant’s use of the Premises
for the Permitted Use; (b) add to the Building or modify its configuration; and
(c) install and maintain directional and/or directory signage in any
multi-tenant portions of the Building.

25.2 Rights of Entry. Landlord reserves, and shall have the right at any and all
reasonable times for the purpose of cleaning the Premises and at all other
reasonable times upon twenty-four (24) hours prior written notice (and at any
time and without notice in the event of an emergency) to enter the Premises to
inspect the same (including inspections by prospective lenders for or buyers of
the Building), to supply any service to be provided by Landlord to Tenant
hereunder, to post notices of non-responsibility, to maintain and repair the
Premises and any portion of the Building that Landlord may deem necessary or
desirable, and to perform any acts related to the safety, protection, reletting
(during the last nine (9) months of the Term), sale or improvement of the
Premises or the Building, without abatement of Rent, and may for that purpose
erect scaffolding and other necessary structures, where reasonably required by
the character of the work to be performed, always providing that the entrance to
the Premises shall not be blocked thereby and further providing that the
business of the Tenant shall not be interfered with unreasonably. For each of
the aforesaid purposes, Landlord shall at all times have and retain a key with
which to unlock all of the doors in, upon and about the Premises, excluding
Tenant’s vaults, safes and files, and Landlord shall have the right to use any
and all means which Landlord may deem proper to open said doors in the event of
an emergency (as determined by Landlord or its employees or representatives
acting in good faith), in order to obtain entry to the Premises without
liability to Landlord. Any entry to the Premises obtained by Landlord by any of
said means or otherwise shall not under any circumstances be construed or be
deemed to be a forcible or unlawful entry into, or a detainer of the Premises,
or an eviction of Tenant from the Premises or any portion thereof. Landlord
shall use reasonable efforts to minimize any interference with Tenant’s business
operations or access to the Premises and shall attempt to reasonably schedule
such entry and work with Tenant. Landlord shall perform all work in a
commercially reasonable manner, and whenever appropriate (as reasonably
determined by Landlord), after Business Hours, and in a manner whenever
reasonably possible to minimize any material, adverse or unreasonable
interference with Tenant’s business operations, permitted uses and access to its
Premises.

 

26. NOTICES.

Any notice, demand, approval, consent, or other communication required or
desired to be given under this Lease shall be given in writing in the manner set
forth below, addressed to the party to be served at the addresses set forth in
the Basic Lease Information, or at such other address for

 

30



--------------------------------------------------------------------------------

which that party may have given notice under the provisions of this Section. Any
notice, demand, approval, consent, or other communication given by (a) mail
shall be deemed to have been given two (2) business days after it is deposited
in the United States mail, first class and postage prepaid; (b) overnight common
carrier courier service shall be deemed to be given on the business day (not
including Saturday) immediately following the date it was deposited with such
common carrier; (c) delivery in person or by messenger shall be deemed to have
been given upon delivery in person or by messenger; or (d) electronic facsimile
shall be deemed to have been given on the date of transmission of the entire
communication, provided that (i) such transmission occurs during 8:00a.m. and
5.p.m., Pacific Time, on normal business days, and (ii) the sending party sends
a hard copy of the original transmitted document(s) not later than the second
(2nd) business day following such transmission, by one of the methods described
in subsections (a), (b) or (c) above.

 

27. OTHER TENANCIES.

Landlord reserves the absolute right to effect such other tenancies in the
Building as Landlord, in the exercise of its sole business judgment, shall
determine to best promote the interests of the Building. Tenant does not rely on
the fact, nor does Landlord represent, that any specific tenant or number of
tenants shall during the Term of this Lease occupy any space in the Building.

 

28. RENEWAL OPTION.

28.1 Option Right. If Tenant prior to the Exercise Date (as defined below)
enters into a new TRICARE contract (the “Government Contract” ), Tenant shall
have one (1) option (the “Renewal Option”) to renew the initial Term with
respect to all or a portion of the Premises following the Expiration Date of the
initial Term for one (1) additional term (the “Renewal Term”), which Renewal
Term shall expire upon the earlier of (i) the scheduled expiration of the
Government Contract, or (ii) the date that is five (5) years following the
expiration of the initial Term of this Lease. Notwithstanding the foregoing,
Tenant shall not be entitled to renew this Lease with respect to less than two
hundred thousand (200,000) square feet of rentable area, and any reduction in
the rentable area of the Premises shall occur with respect to certain portions
of the Premises located in Building 2019, and the reduction space shall be of a
configuration (including windows and entrances) that can be re-leased or
otherwise re-used by Landlord, as reasonably approved by Landlord. The Renewal
Term shall be on the same terms, covenants and conditions of this Lease;
provided, however, the Base Rent payable by Tenant during the Renewal Term shall
be the then fair market rental value of the Premises (“FMRV”, as hereinafter
defined) for similarly situated space.

28.2 Exercise. The Renewal Option, if exercised by Tenant, must be accomplished
by written notice from Tenant to Landlord (the “Renewal Notice”) at least two
hundred forty (240) days prior to the expiration of the initial Term (the
“Exercise Date”). Should Tenant fail to provide Landlord with the Renewal Notice
on or before the Exercise Date, Tenant shall be deemed to have elected not to
exercise the Renewal Option, and this Lease shall expire in accordance with its
terms. Notwithstanding, the foregoing, if Tenant has been in default (beyond
applicable notice and cure periods) two or more times during the initial Term,
or is in default (beyond applicable notice and cure periods) on the date that
the Renewal Notice is given to Landlord, and/or on the expiration of the initial
term of this Lease, then the Renewal Option shall be void at the election of
Landlord.

 

31



--------------------------------------------------------------------------------

28.3 FMRV. The Base Rent to be paid by Tenant to Landlord for and during a
Renewal Term shall be the FMRV for such Renewal Term. The FMRV for the Renewal
Term shall be the then prevailing fair market rental rate for comparable deals
in the Rancho Cordova office market, is leased to a major creditworthy tenant
occupying more than 100,000 rentable square feet of comparable space, taking
into consideration lease term, age of the Premises and current tenant
improvements, all allowances for new tenant improvements (including
architectural and engineering fees), moving expenses, landlord expenses,
operating expense pass throughs (including base year), rent abatement, brokerage
expenses, tenant benefits or any other market concessions which may be commonly
available at the commencement of the Renewal Term. For purposes of the preceding
sentence, “prevailing fair market rental rate for comparable deals” shall mean
the rental, including escalations, then being quoted by landlords for
non-renewal, non-sublease, non-equity space comparable in size and quality to
the Premises, which comparable space is located in comparable office buildings
in the Rancho Cordova office market. Notwithstanding the foregoing, in no event
shall the FMRV be less than the Base Rent in effect immediately prior to the
expiration of initial Term.

28.3.1 If Tenant elects to exercise the Renewal Option, Landlord and Tenant
shall attempt to agree upon the FMRV for the Renewal Term, using their best good
faith efforts.

28.3.2 If, within thirty (30) days following Landlord’s receipt of the Renewal
Notice, Landlord and Tenant have been unable to reach an agreement regarding the
FMRV for the Renewal Term, the parties shall set a date (no later than thirty
(30) days after Landlord’s receipt of the Exercise Notice) to exchange written
opinions, at the Premises, of the FMRV for such Renewal Term. Such exchange
shall be accomplished by the concurrent delivery by Landlord and Tenant of each
party’s opinion of FMRV, which opinion shall be contained in a sealed envelope.
Such envelopes shall be opened, simultaneously, in the presence of a
representative of each of the parties.

28.3.3 If, upon exchange of opinions of FMRV as provided above, the higher of
the two opinions of value is not more than five percent (5%) greater than the
lower opinion of value, the two values shall be averaged, and the average shall
be thereafter conclusively deemed to be the FMRV for the Renewal Term.

28.3.4 Baseball Arbitration. If the higher of the two opinions of value is more
than five percent (5%) greater than the lower opinion of value, and the parties
have not otherwise reached agreement on the FMRV of the Premises, the FMRV shall
be determined by the so-called “baseball” arbitration procedure hereinafter set
forth.

28.3.4.1 Landlord and Tenant shall, within ten (10) business days after the
exchange of the sealed envelopes containing their respective opinions of FMRV,
agree upon the appointment of an arbitrator who shall (i) be by profession a
licensed commercial real estate broker or an MAI real estate appraiser, (ii) be
familiar with the Building or the area in which the Building is located, and
(iii) have been active (over the five (5) year period ending on the date of such
appointment) in the brokering or appraisal of comparable premises within the
area or in

 

32



--------------------------------------------------------------------------------

comparable offices in the Rancho Cordova, California area. If the parties cannot
agree upon such arbitrator, the arbitrator shall be selected in accordance with
the Expedited Procedures in the Real Estate Industry Arbitration Rules of the
American Arbitration Association then in effect. The arbitration shall be
conducted no more than thirty (30) days after the selection of the arbitrator,
in the County in which the Premises is located, in accordance with those
Expedited Procedures. The determination of the arbitrator shall be limited
solely to the issue of whether Landlord’s or Tenant’s opinion of the FMRV of the
Premises (which shall take into account opinions, if any, proposed in writing
subsequent to the aforesaid exchange of sealed envelopes, provided that they are
delivered at least two (2) business days prior to the date of the arbitration)
is closest to the arbitrator’s opinion of the FMRV of the Premises as above
defined. In no event shall the FMRV be less than the Base Rent in effect
immediately prior to the expiration of initial Term

28.3.4.2 In the event the arbitrator has not determined the FMRV of the Premises
prior to the commencement of the Renewal Term, Tenant shall pay as Base Rent,
effective as of and subsequent to the commencement of the Renewal Term until
such time as the Base Rent for the Renewal Term is determined, the Base Rent in
effect immediately prior to the expiration of the initial Term. If such Base
Rent is thereafter fixed at a higher amount, such new Base Rent shall take
effect retroactive to the commencement of the Renewal Term, and Tenant shall pay
to Landlord that sum which is accrued and unpaid as a result of such retroactive
application, together with the next monthly installment of Base Rent payable by
Tenant. The cost of the arbitration shall be paid by Landlord and Tenant
equally.

 

29. GENERAL PROVISIONS.

29.1 Exhibits and Attachments: The attached exhibits and attachments, together
with all documents incorporated by reference in the exhibits and attachments,
form an integral part of this Lease and are incorporated by reference into this
Lease.

29.2 Consents: Except as provided in the Lease, whenever the Lease requires the
consent or approval of Landlord or Tenant, such consent or approval shall not be
unreasonably withheld, conditioned or delayed.

29.3 Joint Obligation: If there be more than one Tenant, the obligations
hereunder imposed upon Tenant shall be joint and several.

29.4 Marginal Headings: The marginal headings and titles to the Sections of this
Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part hereof.

29.5 Time: Time is of the essence in this Lease and with respect to each and all
of its provisions in which performance is a factor.

29.6 Quiet Possession: Upon Tenant paying the Rent reserved hereunder, and
observing and performing all of the covenants, conditions, and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire Term, subject to all of the provisions
of this Lease.

 

33



--------------------------------------------------------------------------------

29.7 Integration: This Lease contains all of the agreements of the parties
hereto with respect to any matter covered or mentioned in this Lease, and no
prior agreements or understanding pertaining to any such matters shall be
effective for any purpose. No provision of this Lease may be amended or added to
except by an agreement in writing signed by the parties hereto or their
respective successors in interest. This Lease shall not be effective or binding
on any party until fully executed by both parties hereto.

29.8 Authority of Tenant. If Tenant is a corporation, limited liability company
or other entity, each person executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of such entity, and that such person’s execution of this
Lease binds Tenant to its terms and conditions. If Tenant is a corporation,
limited liability company, trust or other entity, Tenant shall, upon the
execution of this Lease, deliver to Landlord evidence of such authority
satisfactory to Landlord.

29.9 No Construction Against Drafter: The provisions of this Lease shall be
construed in accordance with the fair meaning of the language used and shall not
be strictly construed against either party.

29.10 Severability: Any provisions of this Lease which shall prove to be
invalid, void, and illegal shall in no way affect, impair, or invalidate any
other provision hereof, and such other provisions shall remain in full force and
effect.

29.11 Choice of Law: This Lease shall be governed by the laws of the State of
California.

29.12 Signage: Except as otherwise expressly set forth in this Lease, Tenant
shall not place, install, affix, paint or maintain any signs, notices, graphics
or banners whatsoever or any window decor which is visible in or from public
view or corridors, the common areas or the exterior of the Premises or the
Building, in or on any exterior window or window fronting upon any Common Areas
or service area without Landlord’s prior written approval which Landlord shall
have the right to withhold in its absolute and sole discretion. Notwithstanding
the foregoing, Tenant may continue to use its existing identification signage.
Any signage installed by or on behalf of Tenant shall comply with all Applicable
Requirements.

29.13 Project Name: Tenant may use the name of the Project in which the Premises
are located only with Landlord’s prior written consent which consent shall not
be unreasonably withheld, conditioned or delayed.

29.14 Attorneys’ Fees: If any party to this Lease shall take any action to
enforce this Lease or bring any action or commence any proceeding for any relief
against any other party, declaratory or otherwise, arising out of this Lease,
the losing party shall pay to the prevailing party a reasonable sum for
attorneys’ and experts’ fees and costs incurred in bringing such suit or
proceeding and/or enforcing any judgment granted therein, all of which shall be
deemed to have accrued upon the commencement of such action or proceeding and
shall be paid whether or not such action or proceeding is prosecuted to
judgment. Any judgment or order entered in such action or proceeding shall
contain a specific provision providing for the recovery of reasonable attorneys’
and experts’ fees and costs incurred in enforcing such judgment. All fees and
costs to

 

34



--------------------------------------------------------------------------------

be paid under this Section shall be determined by a court of competent
jurisdiction and not by a jury. For purposes of this Section, attorneys’ and
experts’ fees and costs shall include, without limitation, fees and costs
incurred in the following: (a) post-judgment motions; (b) contempt proceedings;
(c) garnishment, levy, and debtor and third party examinations; (d) discovery;
(e) bankruptcy litigation; and (f) appeals.

29.15 Modification: This Lease and all exhibits attached hereto contain the
entire agreement between the parties relating to the rights herein granted and
the obligations herein assumed. Any oral representations or modifications
concerning this Lease shall be of no force or effect, excepting a subsequent
modification in writing signed by the party to be charged.

29.16 Successors and Assigns: Subject to the provisions of Section 10, this
Lease and each of its covenants and conditions shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

29.17 Waiver of California Code Sections: Notwithstanding any other provision of
this Lease and in addition to any waivers which may be contained in this Lease,
Tenant waives the provisions of Civil Code Section 1932(2) and 1933(4) with
respect to the destruction of the Premises; Civil Code Sections 1932(1), 1941
and 1942 with respect to Landlord’s repair duties and Tenant’s right of repair;
and Code of Civil Procedure Section 1265.130 allowing either party to petition
the Superior Court to terminate this Lease in the event of a partial taking of
the Premises for public or quasi-public use by statute, by right of eminent
domain, or by purchase in lieu of eminent domain; and any right of redemption or
reinstatement of Tenant under any present of future case law or statutory
provision (including Code of Civil Procedure Section 473, 1174(c) and 1179 and
Civil Code Section 3275) in the event Tenant is dispossessed from the premises
for any reason. This waiver applies to future statutes enacted in addition or in
substitution to the statute specified herein, and this waiver shall apply even
though Tenant may be the subject of a voluntary or involuntary petition in
bankruptcy.

29.18 Government Energy or Utility Controls: In the event of imposition of
federal, state or local governmental controls, regulations or restrictions on
the use or consumption of energy or other utilities during the term, both
Landlord and Tenant shall be bound thereby.

29.19 Accord and Satisfaction; Allocation of Payments: No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent provided for in this Lease
shall be deemed to be other than account of the earliest due Rent, nor shall any
endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of the Rent or pursue any other remedy provided for in this Lease. In
connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant which is then due or delinquent.

29.20 Recording: Tenant shall not record this Lease or a memorandum thereof, or
any other reference to this Lease, without the prior written consent of
Landlord. Tenant, upon the request of Landlord, shall execute and acknowledge a
“short form” memorandum of this Lease for recording purposes.

 

35



--------------------------------------------------------------------------------

29.21 Execution of Lease: The submission of this Lease to Tenant shall be for
examination purposes only, and does not and shall not constitute a reservation
of or option for Tenant to lease, or otherwise create any interest of Tenant in
the Premises or any other premises within the Building. Execution of this Lease
by Tenant and its return to Landlord shall not be binding on Landlord
notwithstanding any time interval, until Landlord has in fact signed and
delivered this Lease to Tenant.

29.22 Interpretation: This Lease shall be deemed to be jointly prepared by both
Landlord and Tenant, and any ambiguities or uncertainties herein shall not be
construed for or against either of the parties. The words “including,”
“included,” “include” and words of similar import shall be interpreted as though
followed by the words “but not limited to” or “without limitation.” This Lease
may be executed in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same agreement.

29.23 Confidentiality: Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal and space planning consultants and any proposed transferee.

29.24 Demands and Consents: Except as otherwise provided, whenever a provision
of this Lease (i) requires that the consent of a party be obtained, such consent
shall not be unreasonably withheld or delayed, or (ii) provides that a party may
make a demand or request of the other party, such demand or request shall be
reasonable and made in good faith.

29.25 HIPAA: Landlord agrees that from time to time during the Term, Landlord,
its agents, employees or assigns, may be exposed to, or have access to,
Protected Health Information (“PHI”), as defined by Health Insurance Portability
and Accountability Act of 1996, 45 CFR Parts 160 and 164. Landlord agrees that
Landlord, its agents, employees or assigns will not use or disclose PHI for any
purpose unless expressly authorized by Tenant or required by a court of
competent jurisdiction or by any governmental authority or by any state or
federal law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

36



--------------------------------------------------------------------------------

29.26 Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed an original (including copies sent to a party by facsimile
transmission or in portable document format (pdf)) as against the party signing
such counterpart, but which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties have executed this Lease as set forth below.

 

LANDLORD:

 

AEROJET-GENERAL CORPORATION,

an Ohio corporation

   

TENANT:

 

HEALTH NET FEDERAL SERVICES, LLC,

a Delaware limited liability company

By:   /s/ Scott Neish     By:   /s/ Dennis Bell Name:   Scott Neish     Name:  
Dennis Bell Its:   President     Its:   Vice President Date:   July 13, 2009    
Date:   July 29, 2009

 

37